UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05447 AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 06-30 Date of reporting period: 09-30-2011 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Disciplined Growth Fund September 30, 2011 Disciplined Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 98.7% AEROSPACE AND DEFENSE — 3.6% Boeing Co. (The) $ General Dynamics Corp. Honeywell International, Inc. Northrop Grumman Corp. Teledyne Technologies, Inc.(1) Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 0.1% United Parcel Service, Inc., Class B AIRLINES — 0.6% Alaska Air Group, Inc.(1) AUTO COMPONENTS — 1.2% BorgWarner, Inc.(1) TRW Automotive Holdings Corp.(1) BEVERAGES — 3.1% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 2.3% Biogen Idec, Inc.(1) Celgene Corp.(1) Cepheid, Inc.(1) Cubist Pharmaceuticals, Inc.(1) United Therapeutics Corp.(1) CHEMICALS — 3.3% CF Industries Holdings, Inc. Eastman Chemical Co. Monsanto Co. PPG Industries, Inc. COMMUNICATIONS EQUIPMENT — 1.0% Motorola Solutions, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 8.0% Apple, Inc.(1) Disciplined Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Dell, Inc.(1) $ EMC Corp.(1) Lexmark International, Inc., Class A(1) CONSTRUCTION AND ENGINEERING — 0.7% Fluor Corp. DIVERSIFIED CONSUMER SERVICES — 1.7% Apollo Group, Inc., Class A(1) Coinstar, Inc.(1) ITT Educational Services, Inc.(1) Weight Watchers International, Inc. DIVERSIFIED FINANCIAL SERVICES — 0.4% Interactive Brokers Group, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 0.9% Verizon Communications, Inc. ELECTRICAL EQUIPMENT — 0.5% Emerson Electric Co. ENERGY EQUIPMENT AND SERVICES — 1.2% Halliburton Co. Helix Energy Solutions Group, Inc.(1) Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.2% Wal-Mart Stores, Inc. Walgreen Co. Whole Foods Market, Inc. FOOD PRODUCTS — 1.3% Hershey Co. (The) Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 3.0% Align Technology, Inc.(1) Baxter International, Inc. Cooper Cos., Inc. (The) IDEXX Laboratories, Inc.(1) Intuitive Surgical, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 1.7% Humana, Inc. Disciplined Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Medco Health Solutions, Inc.(1) $ UnitedHealth Group, Inc. WellCare Health Plans, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 3.0% Darden Restaurants, Inc. International Game Technology McDonald's Corp. Penn National Gaming, Inc.(1) Wynn Resorts Ltd. Yum! Brands, Inc. HOUSEHOLD DURABLES — 1.0% Harman International Industries, Inc. Tempur-Pedic International, Inc.(1) HOUSEHOLD PRODUCTS† Colgate-Palmolive Co. INDUSTRIAL CONGLOMERATES — 0.1% 3M Co. INSURANCE — 0.4% Aflac, Inc. INTERNET AND CATALOG RETAIL — 2.0% Amazon.com, Inc.(1) Expedia, Inc. Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 1.7% Google, Inc., Class A(1) IAC/InterActiveCorp(1) IT SERVICES — 6.8% Accenture plc, Class A Alliance Data Systems Corp.(1) Global Payments, Inc. International Business Machines Corp. Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS — 0.7% Polaris Industries, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.7% Agilent Technologies, Inc.(1) Disciplined Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value MACHINERY — 2.0% AGCO Corp.(1) $ Caterpillar, Inc. Gardner Denver, Inc. Sauer-Danfoss, Inc.(1) MEDIA — 2.3% CBS Corp., Class B DirecTV, Class A(1) DISH Network Corp., Class A(1) METALS AND MINING — 1.1% Freeport-McMoRan Copper & Gold, Inc. MULTILINE RETAIL — 0.7% Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 8.4% Chevron Corp. ConocoPhillips Exxon Mobil Corp. HollyFrontier Corp. Marathon Oil Corp. Suncor Energy, Inc. Tesoro Corp.(1) Valero Energy Corp. W&T Offshore, Inc. PAPER AND FOREST PRODUCTS — 0.5% Domtar Corp. PERSONAL PRODUCTS — 1.2% Estee Lauder Cos., Inc. (The), Class A Herbalife Ltd. Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 5.1% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. PROFESSIONAL SERVICES — 0.8% Towers Watson & Co., Class A Disciplined Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Verisk Analytics, Inc. Class A(1) $ ROAD AND RAIL — 0.4% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.1% Altera Corp. Applied Materials, Inc. Avago Technologies Ltd. Intel Corp. LSI Corp.(1) Maxim Integrated Products, Inc. NVIDIA Corp.(1) Teradyne, Inc.(1) SOFTWARE — 10.5% Activision Blizzard, Inc. Cadence Design Systems, Inc.(1) Cerner Corp.(1) Electronic Arts, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Symantec Corp.(1) Synopsys, Inc.(1) SPECIALTY RETAIL — 3.9% Bed Bath & Beyond, Inc.(1) Express, Inc. Home Depot, Inc. (The) Limited Brands, Inc. PetSmart, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.7% VF Corp. TOBACCO — 3.1% Lorillard, Inc. Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.7% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $40,706,321) Disciplined Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 0.9% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $107,648), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $105,493) $ Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $92,647), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $90,422) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $339,402) TOTAL INVESTMENT SECURITIES — 99.6% (Cost $41,045,723) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. Disciplined Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Disciplined Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Growth Fund September 30, 2011 Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 99.2% AEROSPACE AND DEFENSE — 3.0% General Dynamics Corp. $ Northrop Grumman Corp. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.3% FedEx Corp. United Parcel Service, Inc., Class B AUTO COMPONENTS — 0.6% TRW Automotive Holdings Corp.(1) AUTOMOBILES — 0.7% Ford Motor Co.(1) BEVERAGES — 3.2% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 2.3% Amgen, Inc. Biogen Idec, Inc.(1) United Therapeutics Corp.(1) CAPITAL MARKETS — 1.5% Affiliated Managers Group, Inc.(1) Bank of New York Mellon Corp. (The) Janus Capital Group, Inc. Legg Mason, Inc. CHEMICALS — 2.2% CF Industries Holdings, Inc. Eastman Chemical Co. Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 2.2% Commerce Bancshares, Inc. U.S. Bancorp. Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Wells Fargo & Co. $ COMMUNICATIONS EQUIPMENT — 0.6% Cisco Systems, Inc. Motorola Solutions, Inc. Research In Motion Ltd.(1) COMPUTERS AND PERIPHERALS — 4.4% Apple, Inc.(1) Dell, Inc.(1) Lexmark International, Inc., Class A(1) CONSTRUCTION AND ENGINEERING — 0.7% Fluor Corp. URS Corp.(1) CONSUMER FINANCE — 2.1% American Express Co. Capital One Financial Corp. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 0.9% Apollo Group, Inc., Class A(1) Career Education Corp.(1) ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 0.6% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 4.0% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.1% American Electric Power Co., Inc. Entergy Corp. ELECTRICAL EQUIPMENT — 0.2% Emerson Electric Co. Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.5% Anixter International, Inc. $ TE Connectivity Ltd. Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 2.1% Diamond Offshore Drilling, Inc. Halliburton Co. Helix Energy Solutions Group, Inc.(1) National Oilwell Varco, Inc. Schlumberger Ltd. SEACOR Holdings, Inc. FOOD AND STAPLES RETAILING — 1.1% Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 2.4% H.J. Heinz Co. Hershey Co. (The) Smithfield Foods, Inc.(1) Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.0% Baxter International, Inc. IDEXX Laboratories, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 2.7% Humana, Inc. UnitedHealth Group, Inc. WellCare Health Plans, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 0.8% Brinker International, Inc. McDonald's Corp. Penn National Gaming, Inc.(1) Starbucks Corp. HOUSEHOLD DURABLES — 0.4% Tempur-Pedic International, Inc.(1) Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value HOUSEHOLD PRODUCTS — 0.9% Procter & Gamble Co. (The) $ INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.3% AES Corp. (The)(1) INDUSTRIAL CONGLOMERATES — 1.6% General Electric Co. INSURANCE — 4.6% ACE Ltd. Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Horace Mann Educators Corp. Principal Financial Group, Inc. Progressive Corp. (The) Prudential Financial, Inc. INTERNET AND CATALOG RETAIL — 0.5% Expedia, Inc. priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 1.2% Ancestry.com, Inc.(1) Google, Inc., Class A(1) IT SERVICES — 5.6% Accenture plc, Class A Alliance Data Systems Corp.(1) CACI International, Inc., Class A(1) Global Payments, Inc. International Business Machines Corp. Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS — 0.7% Polaris Industries, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.3% Agilent Technologies, Inc.(1) MACHINERY — 1.3% AGCO Corp.(1) Caterpillar, Inc. Dover Corp. Parker-Hannifin Corp. Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Sauer-Danfoss, Inc.(1) $ MEDIA — 3.4% CBS Corp., Class B Comcast Corp., Class A DirecTV, Class A(1) DISH Network Corp., Class A(1) Gannett Co., Inc. Time Warner, Inc. METALS AND MINING — 1.6% Alcoa, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTI-UTILITIES — 1.5% Ameren Corp. Consolidated Edison, Inc. Integrys Energy Group, Inc. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 1.0% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 10.5% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Tesoro Corp.(1) Valero Energy Corp. W&T Offshore, Inc. PAPER AND FOREST PRODUCTS — 0.6% Domtar Corp. PERSONAL PRODUCTS — 1.2% Herbalife Ltd. Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 6.6% Abbott Laboratories Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Bristol-Myers Squibb Co. $ Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.8% Rayonier, Inc. Simon Property Group, Inc. ROAD AND RAIL — 0.1% Old Dominion Freight Line, Inc.(1) Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.2% Altera Corp. Applied Materials, Inc. Intel Corp. LSI Corp.(1) Micron Technology, Inc.(1) Teradyne, Inc.(1) SOFTWARE — 4.6% Cadence Design Systems, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Symantec Corp.(1) Synopsys, Inc.(1) SPECIALTY RETAIL — 1.7% Bed Bath & Beyond, Inc.(1) GameStop Corp., Class A(1) Home Depot, Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 0.9% VF Corp. TOBACCO — 1.7% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.2% Telephone & Data Systems, Inc. Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value TOTAL COMMON STOCKS (Cost $1,639,003,541) TEMPORARY CASH INVESTMENTS — 0.9% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $4,631,597), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $4,538,855) $ Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $26,033), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $25,408) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $14,646,857) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $1,653,650,398) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Non-income producing. Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Market Neutral Fund September 30, 2011 Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS(1) — 88.9% AEROSPACE AND DEFENSE — 0.9% General Dynamics Corp. $ Northrop Grumman Corp. Orbital Sciences Corp.(2) Teledyne Technologies, Inc.(2) AIR FREIGHT AND LOGISTICS — 0.2% Atlas Air Worldwide Holdings, Inc.(2) AIRLINES — 0.1% US Airways Group, Inc.(2) AUTO COMPONENTS — 1.5% American Axle & Manufacturing Holdings, Inc.(2) Dana Holding Corp.(2) Lear Corp. TRW Automotive Holdings Corp.(2) AUTOMOBILES — 0.4% Ford Motor Co.(2) BEVERAGES — 1.5% Boston Beer Co., Inc., Class A(2) Constellation Brands, Inc., Class A(2) Dr Pepper Snapple Group, Inc. BIOTECHNOLOGY — 1.8% Amgen, Inc. Amylin Pharmaceuticals, Inc.(2) Biogen Idec, Inc.(2) Cubist Pharmaceuticals, Inc.(2) Emergent Biosolutions, Inc.(2) Momenta Pharmaceuticals, Inc.(2) Myriad Genetics, Inc.(2) United Therapeutics Corp.(2) BUILDING PRODUCTS — 0.2% Masco Corp. CAPITAL MARKETS — 2.0% Affiliated Managers Group, Inc.(2) Bank of New York Mellon Corp. (The) Investment Technology Group, Inc.(2) Janus Capital Group, Inc. Legg Mason, Inc. Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value CHEMICALS — 3.3% CF Industries Holdings, Inc. $ Eastman Chemical Co. Georgia Gulf Corp.(2) Minerals Technologies, Inc. Monsanto Co. OM Group, Inc.(2) PPG Industries, Inc. W.R. Grace & Co.(2) Westlake Chemical Corp. COMMERCIAL BANKS — 0.9% CapitalSource, Inc. East West Bancorp., Inc. PacWest Bancorp. Zions BanCorp. COMMERCIAL SERVICES AND SUPPLIES — 0.7% Herman Miller, Inc. M&F Worldwide Corp.(2) COMMUNICATIONS EQUIPMENT — 1.4% Arris Group, Inc.(2) Brocade Communications Systems, Inc.(2) DG FastChannel, Inc.(2) Plantronics, Inc. Tellabs, Inc. COMPUTERS AND PERIPHERALS — 1.0% Dell, Inc.(2) Lexmark International, Inc., Class A(2) CONSTRUCTION AND ENGINEERING — 2.5% Chicago Bridge & Iron Co. NV New York Shares EMCOR Group, Inc.(2) Fluor Corp. KBR, Inc. MasTec, Inc.(2) URS Corp.(2) CONSUMER FINANCE — 0.6% Cash America International, Inc. CONTAINERS AND PACKAGING — 0.9% Graphic Packaging Holding Co.(2) Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Sealed Air Corp. $ DIVERSIFIED CONSUMER SERVICES — 2.2% Apollo Group, Inc., Class A(2) Bridgepoint Education, Inc.(2) Education Management Corp.(2) ITT Educational Services, Inc.(2) Weight Watchers International, Inc. DIVERSIFIED FINANCIAL SERVICES — 1.6% Bank of America Corp. Interactive Brokers Group, Inc., Class A Moody's Corp. NASDAQ OMX Group, Inc. (The)(2) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.1% Global Crossing Ltd.(2) Vonage Holdings Corp.(2) ELECTRIC UTILITIES — 0.1% UniSource Energy Corp. ELECTRICAL EQUIPMENT — 0.5% Belden, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.4% FEI Co.(2) Littelfuse, Inc. Molex, Inc. Power-One, Inc.(2) Vishay Intertechnology, Inc.(2) ENERGY EQUIPMENT AND SERVICES — 2.2% Complete Production Services, Inc.(2) Diamond Offshore Drilling, Inc. Exterran Holdings, Inc.(2) Helix Energy Solutions Group, Inc.(2) ION Geophysical Corp.(2) SEACOR Holdings, Inc. Superior Energy Services, Inc.(2) Tetra Technologies, Inc.(2) FOOD AND STAPLES RETAILING — 0.6% Rite Aid Corp.(2) Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value SUPERVALU, Inc. $ Walgreen Co. FOOD PRODUCTS — 2.3% B&G Foods, Inc. Dean Foods Co.(2) Fresh Del Monte Produce, Inc. Hershey Co. (The) Smithfield Foods, Inc.(2) Tyson Foods, Inc., Class A GAS UTILITIES — 0.3% Southwest Gas Corp. UGI Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.7% Align Technology, Inc.(2) Cooper Cos., Inc. (The) Hill-Rom Holdings, Inc. Hologic, Inc.(2) IDEXX Laboratories, Inc.(2) Kinetic Concepts, Inc.(2) HEALTH CARE PROVIDERS AND SERVICES — 3.1% Centene Corp.(2) Humana, Inc. Magellan Health Services, Inc.(2) Molina Healthcare, Inc.(2) Team Health Holdings, Inc.(2) WellCare Health Plans, Inc.(2) HOTELS, RESTAURANTS AND LEISURE — 2.2% Ameristar Casinos, Inc. Bob Evans Farms, Inc. International Game Technology Penn National Gaming, Inc.(2) PF Chang's China Bistro, Inc. Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 1.2% Garmin Ltd. Harman International Industries, Inc. Tempur-Pedic International, Inc.(2) Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value HOUSEHOLD PRODUCTS — 0.2% Spectrum Brands Holdings, Inc.(2) $ INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 1.0% AES Corp. (The)(2) NRG Energy, Inc.(2) INSURANCE — 4.6% Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Aspen Insurance Holdings Ltd. Endurance Specialty Holdings Ltd. Erie Indemnity Co., Class A FBL Financial Group, Inc., Class A Montpelier Re Holdings Ltd. Principal Financial Group, Inc. Progressive Corp. (The) Prudential Financial, Inc. RLI Corp. INTERNET SOFTWARE AND SERVICES — 2.5% Ancestry.com, Inc.(2) AOL, Inc.(2) Dice Holdings, Inc.(2) IAC/InterActiveCorp(2) j2 Global Communications, Inc. United Online, Inc. IT SERVICES — 2.1% Accenture plc, Class A Alliance Data Systems Corp.(2) Convergys Corp.(2) Global Payments, Inc. MoneyGram International, Inc.(2) TeleTech Holdings, Inc.(2) LEISURE EQUIPMENT AND PRODUCTS — 0.9% Brunswick Corp. Polaris Industries, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.1% Agilent Technologies, Inc.(2) MACHINERY — 2.7% Actuant Corp., Class A AGCO Corp.(2) Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Briggs & Stratton Corp. $ Colfax Corp.(2) Gardner Denver, Inc. Sauer-Danfoss, Inc.(2) MEDIA — 2.5% CBS Corp., Class B Clear Channel Outdoor Holdings, Inc., Class A(2) DISH Network Corp., Class A(2) Gannett Co., Inc. Interpublic Group of Cos., Inc. (The) Sirius XM Radio, Inc.(2) Time Warner, Inc. METALS AND MINING — 3.8% Alcoa, Inc. Century Aluminum Co.(2) Cliffs Natural Resources, Inc. Coeur d'Alene Mines Corp.(2) Freeport-McMoRan Copper & Gold, Inc. Hecla Mining Co.(2) Lundin Mining Corp.(2) Newmont Mining Corp. Noranda Aluminum Holding Corp.(2) Pan American Silver Corp. RTI International Metals, Inc.(2) Stillwater Mining Co.(2) Teck Resources Ltd. MULTI-UTILITIES — 0.5% Ameren Corp. DTE Energy Co. Integrys Energy Group, Inc. MULTILINE RETAIL — 0.9% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 5.2% Canadian Natural Resources Ltd. Chevron Corp. Cloud Peak Energy, Inc.(2) ConocoPhillips CVR Energy, Inc.(2) Denbury Resources, Inc.(2) Energy XXI Bermuda Ltd.(2) Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value HollyFrontier Corp. $ Marathon Oil Corp. Nexen, Inc. Stone Energy Corp.(2) Suncor Energy, Inc. Tesoro Corp.(2) Valero Energy Corp. W&T Offshore, Inc. Western Refining, Inc.(2) PAPER AND FOREST PRODUCTS — 1.0% Buckeye Technologies, Inc. Domtar Corp. PERSONAL PRODUCTS — 1.0% Herbalife Ltd. Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 1.8% Eli Lilly & Co. Jazz Pharmaceuticals, Inc.(2) Par Pharmaceutical Cos., Inc.(2) ViroPharma, Inc.(2) PROFESSIONAL SERVICES — 0.5% Towers Watson & Co., Class A REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.3% Brandywine Realty Trust CBL & Associates Properties, Inc. Equity LifeStyle Properties, Inc. First Industrial Realty Trust, Inc.(2) Strategic Hotels & Resorts, Inc.(2) REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.3% Jones Lang LaSalle, Inc. ROAD AND RAIL — 0.7% Knight Transportation, Inc. Old Dominion Freight Line, Inc.(2) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.8% Avago Technologies Ltd. Cypress Semiconductor Corp.(2) Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Entegris, Inc.(2) $ GT Advanced Technologies, Inc.(2) Intel Corp. LSI Corp.(2) Marvell Technology Group Ltd.(2) Micron Technology, Inc.(2) MKS Instruments, Inc. NVIDIA Corp.(2) OmniVision Technologies, Inc.(2) Teradyne, Inc.(2) SOFTWARE — 3.2% ACI Worldwide, Inc.(2) Aspen Technology, Inc.(2) Cadence Design Systems, Inc.(2) Electronic Arts, Inc.(2) Mentor Graphics Corp.(2) Microsoft Corp. Synopsys, Inc.(2) SPECIALTY RETAIL — 1.9% Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp., Class A(2) Hibbett Sports, Inc.(2) PetSmart, Inc. Pier 1 Imports, Inc.(2) Williams-Sonoma, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.5% Iconix Brand Group, Inc.(2) Jones Group, Inc. (The) VF Corp. THRIFTS AND MORTGAGE FINANCE — 0.4% Ocwen Financial Corp.(2) Washington Federal, Inc. TRADING COMPANIES AND DISTRIBUTORS — 0.7% Beacon Roofing Supply, Inc.(2) W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.4% Sprint Nextel Corp.(2) Telephone & Data Systems, Inc. Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value United States Cellular Corp.(2) $ TOTAL COMMON STOCKS (Cost $58,493,689) TEMPORARY CASH INVESTMENTS — 2.7% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $516,956), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $506,605) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $444,919), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $434,232) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,633,426) TOTAL INVESTMENT SECURITIES — 91.6% (Cost $60,127,115) TOTAL SECURITIES SOLD SHORT — (88.7)% ) OTHER ASSETS AND LIABILITIES — 97.2% TOTAL NET ASSETS — 100.0% $ Shares Value SECURITIES SOLD SHORT — (88.7)% AEROSPACE AND DEFENSE — (1.8)% AAR Corp. ) ) CAE, Inc. ) ) DigitalGlobe, Inc. ) ) Esterline Technologies Corp. ) ) Spirit Aerosystems Holdings, Inc., Class A ) ) ) AIRLINES — (0.4)% AMR Corp. ) ) Copa Holdings SA, Class A ) ) ) AUTO COMPONENTS — (1.0)% Cooper Tire & Rubber Co. ) ) Johnson Controls, Inc. ) ) ) AUTOMOBILES — (1.0)% Tesla Motors, Inc. ) ) Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Thor Industries, Inc. ) $ ) ) BEVERAGES — (0.6)% Coca-Cola Co. (The) ) ) PepsiCo, Inc. ) ) ) BIOTECHNOLOGY — (2.4)% Ariad Pharmaceuticals, Inc. ) ) Dendreon Corp. ) ) Human Genome Sciences, Inc. ) ) Ironwood Pharmaceuticals, Inc. ) ) Myrexis, Inc. ) ) OPKO Health, Inc. ) ) Pharmasset, Inc. ) ) Savient Pharmaceuticals, Inc. ) ) Seattle Genetics, Inc. ) ) Theravance, Inc. ) ) Vertex Pharmaceuticals, Inc. ) ) ) BUILDING PRODUCTS — (0.9)% AO Smith Corp. ) ) Armstrong World Industries, Inc. ) ) Lennox International, Inc. ) ) ) CAPITAL MARKETS — (2.9)% Apollo Investment Corp. ) ) Ares Capital Corp. ) ) Goldman Sachs Group, Inc. (The) ) ) Jefferies Group, Inc. ) ) Knight Capital Group, Inc. Class A ) ) Prospect Capital Corp. ) ) Teton Advisors, Inc., Class B ) (8 ) ) CHEMICALS — (3.0)% Agrium, Inc. ) ) Airgas, Inc. ) ) Balchem Corp. ) ) FMC Corp. ) ) Intrepid Potash, Inc. ) ) Methanex Corp. ) ) Nalco Holding Co. ) ) NL Industries, Inc. ) ) Praxair, Inc. ) ) Scotts Miracle-Gro Co. (The), Class A ) ) Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Valhi, Inc. ) $ ) ) COMMERCIAL BANKS — (1.6)% Bank of Montreal ) ) Bank of Nova Scotia ) ) Hancock Holding Co. ) ) Iberiabank Corp. ) ) ) COMMERCIAL SERVICES AND SUPPLIES — (0.9)% Geo Group, Inc. (The) ) ) Ritchie Bros Auctioneers, Inc. ) ) ) COMMUNICATIONS EQUIPMENT — (2.7)% Acme Packet, Inc. ) ) InterDigital, Inc. ) ) Juniper Networks, Inc. ) ) Loral Space & Communications, Inc. ) ) Riverbed Technology, Inc. ) ) Viasat, Inc. ) ) ) CONSTRUCTION AND ENGINEERING — (1.1)% AECOM Technology Corp. ) ) Jacobs Engineering Group, Inc. ) ) Shaw Group, Inc. (The) CONSUMER FINANCE — (0.2)% SLM Corp. ) ) CONTAINERS AND PACKAGING — (0.5)% Rock-Tenn Co., Class A ) ) DIVERSIFIED CONSUMER SERVICES — (1.0)% Grand Canyon Education, Inc. ) ) Hillenbrand, Inc. ) ) K12, Inc. ) ) ) DIVERSIFIED FINANCIAL SERVICES — (0.3)% MSCI, Inc., Class A ) ) DIVERSIFIED TELECOMMUNICATION SERVICES — (0.4)% CenturyLink, Inc. ) ) ELECTRIC UTILITIES — (1.1)% PPL Corp. ) ) Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value UIL Holdings Corp. ) $ ) ) ELECTRICAL EQUIPMENT — (0.5)% GrafTech International Ltd. ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (2.9)% Amphenol Corp., Class A ) ) Arrow Electronics, Inc. ) ) Avnet, Inc. ) ) Benchmark Electronics, Inc. ) ) Ingram Micro, Inc., Class A ) ) Plexus Corp. ) ) Scansource, Inc. ) ) Universal Display Corp. ) ) ) ENERGY EQUIPMENT AND SERVICES — (2.4)% Dril-Quip, Inc. ) ) Lufkin Industries, Inc. ) ) Noble Corp. ) ) Rowan Cos., Inc. ) ) Tidewater, Inc. ) ) ) FOOD AND STAPLES RETAILING — (0.5)% Pricesmart, Inc. ) ) United Natural Foods, Inc. ) ) ) FOOD PRODUCTS — (2.9)% Archer-Daniels-Midland Co. ) ) Bunge Ltd. ) ) Corn Products International, Inc. ) ) Green Mountain Coffee Roasters, Inc. ) ) Pilgrim's Pride Corp. ) ) Sanderson Farms, Inc. ) ) Snyders-Lance, Inc. ) ) ) GAS UTILITIES — (0.5)% Northwest Natural Gas Co. ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (2.7)% DexCom, Inc. ) ) Edwards Lifesciences Corp. ) ) MAKO Surgical Corp. ) ) Meridian Bioscience, Inc. ) ) Neogen Corp. ) ) Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Volcano Corp. ) $ ) ) HEALTH CARE PROVIDERS AND SERVICES — (2.8)% Accretive Health, Inc. ) ) Catalyst Health Solutions, Inc. ) ) Coventry Health Care, Inc. ) ) Health Net, Inc. ) ) Healthspring, Inc. ) ) Kindred Healthcare, Inc. ) ) Owens & Minor, Inc. ) ) Quest Diagnostics, Inc. ) ) VCA Antech, Inc. ) ) ) HEALTH CARE TECHNOLOGY — (0.7)% Quality Systems, Inc. ) ) HOTELS, RESTAURANTS AND LEISURE — (2.2)% Chipotle Mexican Grill, Inc. ) ) Gaylord Entertainment Co. ) ) Jack in the Box, Inc. ) ) Las Vegas Sands Corp. ) ) Life Time Fitness, Inc. ) ) Orient-Express Hotels Ltd., Class A ) ) Royal Caribbean Cruises Ltd. ) ) ) HOUSEHOLD DURABLES — (1.4)% KB Home ) ) M.D.C. Holdings, Inc. ) ) Ryland Group, Inc. ) ) ) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — (0.3)% Ormat Technologies, Inc. ) ) INDUSTRIAL CONGLOMERATES — (0.5)% Carlisle Cos., Inc. ) ) INSURANCE — (5.3)% American International Group, Inc. ) ) Aon Corp. ) ) CNA Financial Corp. ) ) Enstar Group Ltd. ) ) Fairfax Financial Holdings Ltd. ) ) Genworth Financial, Inc., Class A ) ) MBIA, Inc. ) ) MetLife, Inc. ) ) Old Republic International Corp. ) ) Primerica, Inc. ) ) Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value RenaissanceRe Holdings Ltd. ) $ ) ) INTERNET AND CATALOG RETAIL — (0.5)% Shutterfly, Inc. ) ) INTERNET SOFTWARE AND SERVICES — (1.7)% Akamai Technologies, Inc. ) ) Digital River, Inc. ) ) Equinix, Inc. ) ) MercadoLibre, Inc. ) ) RightNow Technologies, Inc. ) ) VeriSign, Inc. ) ) ) IT SERVICES — (1.8)% iGate Corp. ) ) Sapient Corp. ) ) Syntel, Inc. ) ) Teradata Corp. ) ) Wright Express Corp. ) ) ) LEISURE EQUIPMENT AND PRODUCTS — (0.1)% Hasbro, Inc. ) ) LIFE SCIENCES TOOLS AND SERVICES — (0.9)% Nordion, Inc. ) ) PAREXEL International Corp. ) ) ) MACHINERY — (1.9)% Flowserve Corp. ) ) Meritor, Inc. ) ) Terex Corp. ) ) WABCO Holdings, Inc. ) ) Westport Innovations, Inc. ) ) ) MEDIA — (2.6)% DreamWorks Animation SKG, Inc., Class A ) ) Imax Corp. ) ) Liberty Media Corp. - Liberty Capital, Series A ) ) Morningstar, Inc. ) ) Thomson Reuters Corp. ) ) Valassis Communications, Inc. ) ) ) METALS AND MINING — (4.6)% AK Steel Holding Corp. ) ) Allegheny Technologies, Inc. ) ) Allied Nevada Gold Corp. ) ) Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Carpenter Technology Corp. ) $ ) Globe Specialty Metals, Inc. ) ) Molycorp, Inc. ) ) North American Palladium Ltd. ) ) Northern Dynasty Minerals Ltd. ) ) Royal Gold, Inc. ) ) Rubicon Minerals Corp. ) ) Schnitzer Steel Industries, Inc., Class A ) ) Silver Standard Resources, Inc. ) ) Thompson Creek Metals Co., Inc. ) ) United States Steel Corp. ) ) US Gold Corp. ) ) Walter Energy, Inc. ) ) ) MULTI-UTILITIES — (1.1)% Black Hills Corp. ) ) Dominion Resources, Inc. ) ) ) OFFICE ELECTRONICS — (0.2)% Zebra Technologies Corp., Class A ) ) OIL, GAS AND CONSUMABLE FUELS — (5.7)% Brigham Exploration Co. ) ) Clean Energy Fuels Corp. ) ) Concho Resources, Inc. ) ) Continental Resources, Inc. ) ) Enbridge, Inc. ) ) EOG Resources, Inc. ) ) EXCO Resources, Inc. ) ) Imperial Oil Ltd. ) ) Kodiak Oil & Gas Corp. ) ) Kosmos Energy Ltd. ) ) McMoRan Exploration Co. ) ) Northern Oil and Gas, Inc. ) ) Ship Finance International Ltd. ) ) Sunoco, Inc. ) ) Ultra Petroleum Corp. ) ) World Fuel Services Corp. ) ) ) PAPER AND FOREST PRODUCTS† Louisiana-Pacific Corp. ) ) PERSONAL PRODUCTS — (0.2)% Avon Products, Inc. ) ) PHARMACEUTICALS — (1.4)% Auxilium Pharmaceuticals, Inc. ) ) Mylan, Inc. ) ) Salix Pharmaceuticals Ltd. ) ) Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Valeant Pharmaceuticals International, Inc. ) $ ) VIVUS, Inc. ) ) ) PROFESSIONAL SERVICES — (0.6)% Acacia Research - Acacia Technologies ) ) CoStar Group, Inc. ) ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (2.1)% DuPont Fabros Technology, Inc. ) ) Healthcare Realty Trust, Inc. ) ) ProLogis, Inc. ) ) Ventas, Inc. ) ) Weyerhaeuser Co. ) ) ) REAL ESTATE MANAGEMENT AND DEVELOPMENT — (0.8)% Brookfield Office Properties, Inc. ) ) Howard Hughes Corp. (The) ROAD AND RAIL — (0.3)% Hertz Global Holdings, Inc. ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (3.8)% Cavium, Inc. ) ) Cirrus Logic, Inc. ) ) First Solar, Inc. ) ) Formfactor, Inc. ) ) Hittite Microwave Corp. ) ) MEMC Electronic Materials, Inc. ) ) Power Integrations, Inc. ) ) Rambus, Inc. ) ) Silicon Laboratories, Inc. ) ) Spansion, Inc., Class A ) ) Texas Instruments, Inc. ) ) TriQuint Semiconductor, Inc. ) ) ) SOFTWARE — (1.7)% Ariba, Inc. ) ) Concur Technologies, Inc. ) ) Pegasystems, Inc. ) ) Rovi Corp. ) ) Salesforce.com, Inc. ) ) Synchronoss Technologies, Inc. ) ) ) Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value SPECIALTY RETAIL — (2.0)% AutoNation, Inc. ) $ ) Cabela's, Inc. ) ) CarMax, Inc. ) ) OfficeMax, Inc. ) ) Urban Outfitters, Inc. ) ) ) TEXTILES, APPAREL AND LUXURY GOODS — (2.0)% Fossil, Inc. ) ) Gildan Activewear, Inc. ) ) Skechers U.S.A., Inc., Class A ) ) Under Armour, Inc., Class A ) ) ) THRIFTS AND MORTGAGE FINANCE — (1.0)% MGIC Investment Corp. ) ) Radian Group, Inc. ) ) Tree.com, Inc. ) ) ) TRADING COMPANIES AND DISTRIBUTORS — (2.0)% Air Lease Corp. ) ) Fastenal Co. ) ) TAL International Group, Inc. ) ) Textainer Group Holdings Ltd. ) ) Watsco, Inc. ) ) ) WIRELESS TELECOMMUNICATION SERVICES — (0.3)% SBA Communications Corp., Class A ) ) Shenandoah Telecommunications Co. ) ) ) TOTAL SECURITIES SOLD SHORT — (88.7)% (Proceeds $65,480,490) ) Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Securities are pledged with brokers as collateral for securities sold short. At the period end, the value of securities pledged was $54,085,000. Non-income producing. Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Securities Sold Short Domestic Common Stocks $ ) — — Foreign Common Stocks ) — — Total Value of Securities Sold Short $ ) — — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ ) Net tax appreciation (depreciation) on securities sold short $ Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Global Gold Fund September 30, 2011 Global Gold - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 98.3% AUSTRALIA — 0.9% CGA Mining Ltd.(1) $ Newcrest Mining Ltd. CANADA — 68.0% Agnico-Eagle Mines Ltd. Agnico-Eagle Mines Ltd. New York Shares Alamos Gold, Inc. ATAC Resources Ltd.(1) AuRico Gold, Inc.(1) Aurizon Mines Ltd.(1) B2Gold Corp.(1) Barrick Gold Corp. Belo Sun Mining Corp.(1) Canaco Resources, Inc.(1) Centerra Gold, Inc. Clifton Star Resources, Inc.(1) Continental Gold Ltd.(1) Detour Gold Corp.(1) Dundee Precious Metals, Inc.(1) Eldorado Gold Corp. First Majestic Silver Corp.(1) Franco-Nevada Corp. GBS Gold International, Inc.(1) Goldcorp, Inc. Goldcorp, Inc. New York Shares Golden Star Resources Ltd.(1) Guyana Goldfields, Inc.(1) IAMGOLD Corp. Ivanhoe Mines Ltd.(1) Kinross Gold Corp. Kinross Gold Corp. New York Shares Kirkland Lake Gold, Inc.(1) Midas Gold Corp.(1) Minefinders Corp. Ltd.(1) Nevsun Resources Ltd. New Gold, Inc.(1) Northgate Minerals Corp.(1) Osisko Mining Corp.(1) Pan American Silver Corp. Premier Gold Mines Ltd.(1) Rio Novo Gold, Inc.(1) Sabina Gold & Silver Corp.(1) Seabridge Gold, Inc.(1) SEMAFO, Inc.(1) Silver Standard Resources, Inc.(1) Silver Wheaton Corp. Global Gold - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Tahoe Resources, Inc.(1) $ Torex Gold Resources, Inc.(1) Wesdome Gold Mines Ltd. Yamana Gold, Inc. Yamana Gold, Inc. New York Shares JERSEY — 4.8% Randgold Resources Ltd. ADR MEXICO — 0.4% Fresnillo plc PERU — 3.1% Cia de Minas Buenaventura SA ADR SOUTH AFRICA — 7.2% AngloGold Ashanti Ltd. AngloGold Ashanti Ltd. ADR Gold Fields Ltd. Great Basin Gold Ltd.(1) Harmony Gold Mining Co. Ltd. UNITED STATES — 13.9% Allied Nevada Gold Corp.(1) Coeur d'Alene Mines Corp.(1) Hecla Mining Co.(1) Newmont Mining Corp. Royal Gold, Inc. TOTAL COMMON STOCKS (Cost $483,468,514) WARRANTS† CANADA† Torex Gold Resources, Inc.(1) (Cost$—) TEMPORARY CASH INVESTMENTS — 1.3% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $4,490,453), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $4,400,537) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $3,864,717), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $3,771,888) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $14,182,377) Global Gold - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) TOTAL INVESTMENT SECURITIES — 99.6% (Cost $497,650,891) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ADR- American Depositary Receipt † Category is less than 0.05% of total net assets. Non-income producing. Global Gold - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Global Gold - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Domestic Common Stocks — Warrants — — Temporary Cash Investments — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Income & Growth Fund September 30, 2011 Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 99.0% AEROSPACE AND DEFENSE — 3.3% General Dynamics Corp. $ Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.1% FedEx Corp. United Parcel Service, Inc., Class B AUTO COMPONENTS — 0.5% TRW Automotive Holdings Corp.(1) AUTOMOBILES — 0.5% Ford Motor Co.(1) BEVERAGES — 1.9% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 1.8% Amgen, Inc. Biogen Idec, Inc.(1) United Therapeutics Corp.(1) CAPITAL MARKETS — 1.7% Bank of New York Mellon Corp. (The) Janus Capital Group, Inc. Legg Mason, Inc. CHEMICALS — 2.0% CF Industries Holdings, Inc. Monsanto Co. OM Group, Inc.(1) PPG Industries, Inc. COMMERCIAL BANKS — 2.6% U.S. Bancorp. Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Wells Fargo & Co. $ COMMUNICATIONS EQUIPMENT — 0.3% Cisco Systems, Inc. Motorola Solutions, Inc. Research In Motion Ltd.(1) COMPUTERS AND PERIPHERALS — 4.1% Apple, Inc.(1) Dell, Inc.(1) Lexmark International, Inc., Class A(1) Western Digital Corp.(1) CONSTRUCTION AND ENGINEERING — 1.1% Fluor Corp. KBR, Inc. URS Corp.(1) CONSUMER FINANCE — 1.4% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 1.3% Education Management Corp.(1) H&R Block, Inc. ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 1.1% Bank of America Corp. CME Group, Inc. JPMorgan Chase & Co. NASDAQ OMX Group, Inc. (The)(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 4.1% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.9% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value FirstEnergy Corp. $ ELECTRICAL EQUIPMENT — 0.3% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.1% TE Connectivity Ltd. Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 1.6% Complete Production Services, Inc.(1) Helix Energy Solutions Group, Inc.(1) National Oilwell Varco, Inc. SEACOR Holdings, Inc. Transocean Ltd. FOOD AND STAPLES RETAILING — 1.1% SUPERVALU, Inc. Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 2.4% H.J. Heinz Co. Hershey Co. (The) Sara Lee Corp. Smithfield Foods, Inc.(1) Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.1% Becton, Dickinson and Co. Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 2.6% Humana, Inc. Magellan Health Services, Inc.(1) UnitedHealth Group, Inc. WellCare Health Plans, Inc.(1) WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.8% Brinker International, Inc. Darden Restaurants, Inc. McDonald's Corp. Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Penn National Gaming, Inc.(1) $ Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 0.1% Garmin Ltd. Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.5% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.9% General Electric Co. INSURANCE — 4.8% ACE Ltd. Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Berkshire Hathaway, Inc., Class B(1) Hartford Financial Services Group, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Sun Life Financial, Inc. INTERNET AND CATALOG RETAIL — 0.7% Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 1.1% AOL, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) IAC/InterActiveCorp(1) IT SERVICES — 4.0% Accenture plc, Class A Computer Sciences Corp. Convergys Corp.(1) Global Payments, Inc. International Business Machines Corp. LEISURE EQUIPMENT AND PRODUCTS — 0.5% Polaris Industries, Inc. MACHINERY — 1.5% Caterpillar, Inc. Eaton Corp. Parker-Hannifin Corp. Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Sauer-Danfoss, Inc.(1) $ MEDIA — 3.3% CBS Corp., Class B Comcast Corp., Class A DirecTV, Class A(1) Interpublic Group of Cos., Inc. (The) Time Warner, Inc. METALS AND MINING — 1.7% Alcoa, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTI-UTILITIES — 1.1% Ameren Corp. Integrys Energy Group, Inc. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 0.6% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 10.6% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Occidental Petroleum Corp. Tesoro Corp.(1) Valero Energy Corp. W&T Offshore, Inc. PAPER AND FOREST PRODUCTS — 0.8% Domtar Corp. International Paper Co. PHARMACEUTICALS — 7.9% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Pfizer, Inc. $ PROFESSIONAL SERVICES — 0.1% Towers Watson & Co., Class A REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.7% Public Storage Rayonier, Inc. Simon Property Group, Inc. ROAD AND RAIL — 0.4% CSX Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.1% Applied Materials, Inc. Intel Corp. LSI Corp.(1) Micron Technology, Inc.(1) Teradyne, Inc.(1) SOFTWARE — 4.2% Activision Blizzard, Inc. Cadence Design Systems, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Symantec Corp.(1) Synopsys, Inc.(1) SPECIALTY RETAIL — 2.3% Best Buy Co., Inc. GameStop Corp., Class A(1) Home Depot, Inc. (The) PetSmart, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.9% VF Corp. TOBACCO — 2.3% Philip Morris International, Inc. Reynolds American, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.2% Telephone & Data Systems, Inc. Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value TOTAL COMMON STOCKS (Cost $1,213,873,506) TEMPORARY CASH INVESTMENTS — 1.0% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $4,317,773), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $4,231,315) $ Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $3,716,099), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $3,626,841) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $13,729,203) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $1,227,602,709) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Income & Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Core Equity Fund September 30, 2011 International Core Equity - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 99.0% AUSTRALIA — 7.6% Australia & New Zealand Banking Group Ltd. $ Bendigo and Adelaide Bank Ltd. BHP Billiton Ltd. Commonwealth Bank of Australia National Australia Bank Ltd. Rio Tinto Ltd. Telstra Corp. Ltd. Westpac Banking Corp. AUSTRIA — 1.2% Andritz AG Oesterreichische Post AG BELGIUM — 1.3% Delhaize Group SA KBC Groep NV DENMARK — 0.7% H. Lundbeck A/S FRANCE — 7.1% AXA SA BNP Paribas SA Bouygues SA Faurecia France Telecom SA Metropole Television SA Plastic Omnium SA Sanofi Societe Generale SA Total SA UbiSoft Entertainment SA(1) Valeo SA Vinci SA Vivendi SA GABON — 0.9% Total Gabon GERMANY — 7.1% Allianz SE Aurubis AG BASF SE Bayer AG Bayerische Motoren Werke AG International Core Equity - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Deutsche Lufthansa AG $ Hannover Rueckversicherung AG Henkel AG & Co. KGaA Preference Shares SAP AG Siemens AG Wacker Chemie AG GREECE — 0.9% OPAP SA HONG KONG — 2.0% Dairy Farm International Holdings Ltd. Guangdong Investment Ltd. Wheelock & Co. Ltd. IRELAND — 0.1% Experian plc ISRAEL — 0.1% Israel Chemicals Ltd. ITALY — 3.3% Autostrada Torino-Milano SpA Enel SpA ENI SpA Exor SpA Fiat SpA Mediaset SpA JAPAN — 23.9% Aisin Seiki Co. Ltd. Asahi Glass Co. Ltd. Canon, Inc. Capcom Co. Ltd. Central Japan Railway Co. 10 Daicel Chemical Industries, Ltd. Dainippon Screen Manufacturing Co. Ltd. Daito Trust Construction Co. Ltd. Dena Co. Ltd. Fuji Heavy Industries Ltd. Hitachi Ltd. INPEX Corp. 9 Isuzu Motors Ltd. ITOCHU Corp. JSR Corp. Kao Corp. KDDI Corp. 11 Keiyo Bank Ltd. (The) Kuraray Co. Ltd. International Core Equity - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Mitsubishi Electric Corp. $ Mitsui & Co. Ltd. Nikon Corp. Nippon Electric Glass Co. Ltd. Nippon Telegraph & Telephone Corp. Nitto Denko Corp. NTT Data Corp. 21 NTT DoCoMo, Inc. 24 Resona Holdings, Inc. Sega Sammy Holdings, Inc. Seven & I Holdings Co. Ltd. SOFTBANK CORP. Sugi Holdings Co. Ltd. Sumitomo Mitsui Financial Group, Inc. Teijin Ltd. Tokai Rubber Industries Ltd. TS Tech Co. Ltd. Tsuruha Holdings, Inc. Yamada Denki Co. Ltd. NETHERLANDS — 4.6% ASML Holding NV Delta Lloyd NV Heineken Holding NV ING Groep NV CVA(1) Koninklijke Ahold NV PostNL NV Royal Dutch Shell plc B Shares Unilever NV CVA NEW ZEALAND — 0.4% Telecom Corp. of New Zealand Ltd. NORWAY — 1.9% Cermaq ASA(1) Statoil ASA TGS Nopec Geophysical Co. ASA PEOPLE'S REPUBLIC OF CHINA — 0.8% Dongfeng Motor Group Co. Ltd. H Shares SINGAPORE — 2.8% SembCorp Marine Ltd. Singapore Airlines Ltd. Singapore Press Holdings Ltd. United Overseas Bank Ltd. International Core Equity - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value SPAIN — 3.3% Banco Santander SA 77 $ Corp. Financiera Alba Distribuidora Internacional de Alimentacion SA(1) Endesa SA Mapfre SA SWEDEN — 1.9% Billerud AB Boliden AB Investor AB B Shares Saab AB B Shares SWITZERLAND — 7.5% Lindt & Spruengli AG 6 Meyer Burger Technology AG(1) Nestle SA Novartis AG Roche Holding AG Swatch Group AG (The) Swiss Life Holding AG(1) Zurich Financial Services AG(1) UNITED KINGDOM — 19.6% AstraZeneca plc BHP Billiton plc BP plc British American Tobacco plc BT Group plc Centrica plc Drax Group plc GlaxoSmithKline plc Go-Ahead Group plc HSBC Holdings plc Imperial Tobacco Group plc Investec plc Mondi plc Next plc Old Mutual plc Petrofac Ltd. Reckitt Benckiser Group plc Rio Tinto plc Standard Chartered plc Unilever plc International Core Equity - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Vodafone Group plc $ TOTAL COMMON STOCKS (Cost $8,728,303) EXCHANGE-TRADED FUNDS — 0.5% iShares MSCI EAFE Growth Index iShares MSCI EAFE Value Index TOTAL EXCHANGE-TRADED FUNDS (Cost $39,091) WARRANTS† SINGAPORE† Golden Agri-Resources Ltd.(1) (Cost$—) TOTAL INVESTMENT SECURITIES — 99.5% (Cost $8,767,394) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 21.0% Consumer Staples 11.6% Consumer Discretionary 11.4% Industrials 11.2% Health Care 10.6% Materials 9.8% Energy 7.0% Telecommunication Services 6.7% Information Technology 5.4% Utilities 4.3% Diversified 0.5% Other Assets and Liabilities 0.5% Notes to Schedule of Investments CVA - Certificaten Van Aandelen EAFE - Europe, Australasia, and Far East MSCI - Morgan Stanley Capital International † Category is less than 0.05% of total net assets. Non-income producing. International Core Equity - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. International Core Equity - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Exchange-Traded Funds — — Warrants — — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Equity Growth Fund September 30, 2011 NT Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 99.5% AEROSPACE AND DEFENSE — 2.8% General Dynamics Corp. $ Northrop Grumman Corp. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.3% FedEx Corp. United Parcel Service, Inc., Class B AUTO COMPONENTS — 0.6% TRW Automotive Holdings Corp.(1) AUTOMOBILES — 0.7% Ford Motor Co.(1) BEVERAGES — 3.5% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 2.3% Amgen, Inc. Biogen Idec, Inc.(1) United Therapeutics Corp.(1) CAPITAL MARKETS — 1.4% Affiliated Managers Group, Inc.(1) Bank of New York Mellon Corp. (The) Janus Capital Group, Inc. Legg Mason, Inc. CHEMICALS — 2.4% CF Industries Holdings, Inc. Eastman Chemical Co. Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 2.3% Commerce Bancshares, Inc. U.S. Bancorp. NT Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Wells Fargo & Co. $ COMMUNICATIONS EQUIPMENT — 0.6% Cisco Systems, Inc. Motorola Solutions, Inc. Research In Motion Ltd.(1) COMPUTERS AND PERIPHERALS — 4.5% Apple, Inc.(1) Dell, Inc.(1) Lexmark International, Inc., Class A(1) CONSTRUCTION AND ENGINEERING — 0.7% Fluor Corp. URS Corp.(1) CONSUMER FINANCE — 2.1% American Express Co. Capital One Financial Corp. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 0.8% Apollo Group, Inc., Class A(1) Career Education Corp.(1) ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 0.6% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 4.0% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.2% American Electric Power Co., Inc. Entergy Corp. ELECTRICAL EQUIPMENT — 0.2% Emerson Electric Co. NT Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.5% Anixter International, Inc. $ TE Connectivity Ltd. Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 2.2% Diamond Offshore Drilling, Inc. Halliburton Co. Helix Energy Solutions Group, Inc.(1) National Oilwell Varco, Inc. Schlumberger Ltd. SEACOR Holdings, Inc. FOOD AND STAPLES RETAILING — 1.2% Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 2.5% H.J. Heinz Co. Hershey Co. (The) Smithfield Foods, Inc.(1) Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.1% Baxter International, Inc. IDEXX Laboratories, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 2.7% Humana, Inc. UnitedHealth Group, Inc. WellCare Health Plans, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 0.9% Brinker International, Inc. McDonald's Corp. Penn National Gaming, Inc.(1) Starbucks Corp. HOUSEHOLD DURABLES — 0.4% Tempur-Pedic International, Inc.(1) NT Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value HOUSEHOLD PRODUCTS — 1.0% Procter & Gamble Co. (The) $ INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.3% AES Corp. (The)(1) INDUSTRIAL CONGLOMERATES — 1.5% General Electric Co. INSURANCE — 4.7% ACE Ltd. Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Principal Financial Group, Inc. Progressive Corp. (The) Prudential Financial, Inc. INTERNET AND CATALOG RETAIL — 0.5% Expedia, Inc. priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 1.2% Ancestry.com, Inc.(1) Google, Inc., Class A(1) IT SERVICES — 5.8% Accenture plc, Class A Alliance Data Systems Corp.(1) CACI International, Inc., Class A(1) Global Payments, Inc. International Business Machines Corp. Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS — 0.7% Polaris Industries, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.3% Agilent Technologies, Inc.(1) MACHINERY — 1.2% AGCO Corp.(1) Caterpillar, Inc. Dover Corp. Parker-Hannifin Corp. NT Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Sauer-Danfoss, Inc.(1) $ MEDIA — 3.4% CBS Corp., Class B Comcast Corp., Class A DirecTV, Class A(1) DISH Network Corp., Class A(1) Time Warner, Inc. METALS AND MINING — 1.6% Alcoa, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTI-UTILITIES — 1.9% Ameren Corp. Consolidated Edison, Inc. Integrys Energy Group, Inc. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 1.0% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 10.6% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Tesoro Corp.(1) Valero Energy Corp. W&T Offshore, Inc. PAPER AND FOREST PRODUCTS — 0.6% Domtar Corp. PERSONAL PRODUCTS — 1.3% Herbalife Ltd. Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 6.8% Abbott Laboratories Bristol-Myers Squibb Co. NT Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Eli Lilly & Co. $ Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.7% Rayonier, Inc. Simon Property Group, Inc. ROAD AND RAIL — 0.1% Old Dominion Freight Line, Inc.(1) Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.2% Altera Corp. Applied Materials, Inc. Intel Corp. LSI Corp.(1) Micron Technology, Inc.(1) Teradyne, Inc.(1) SOFTWARE — 4.7% Cadence Design Systems, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Symantec Corp.(1) Synopsys, Inc.(1) SPECIALTY RETAIL — 1.8% Bed Bath & Beyond, Inc.(1) Home Depot, Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 0.9% VF Corp. WIRELESS TELECOMMUNICATION SERVICES — 0.2% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $506,509,884) NT Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 1.2% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $1,921,175), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $1,882,706) $ Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $1,653,463), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $1,613,747) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $6,069,902) TOTAL INVESTMENT SECURITIES — 100.7% (Cost $512,579,786) OTHER ASSETS AND LIABILITIES — (0.7)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Non-income producing. NT Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. NT Equity Growth - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Small Company Fund September 30, 2011 NT Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 99.3% AEROSPACE AND DEFENSE — 1.8% AAR Corp. $ Aerovironment, Inc.(1) Cubic Corp. Curtiss-Wright Corp. Esterline Technologies Corp.(1) Moog, Inc., Class A(1) Teledyne Technologies, Inc.(1) AIR FREIGHT AND LOGISTICS — 0.7% Atlas Air Worldwide Holdings, Inc.(1) Forward Air Corp. Hub Group, Inc., Class A(1) Park-Ohio Holdings Corp.(1) AIRLINES — 0.4% Alaska Air Group, Inc.(1) US Airways Group, Inc.(1) AUTO COMPONENTS — 0.5% American Axle & Manufacturing Holdings, Inc.(1) Spartan Motors, Inc. BEVERAGES — 0.4% Coca-Cola Bottling Co. Consolidated National Beverage Corp. BIOTECHNOLOGY — 2.9% Astex Pharmaceuticals(1) AVEO Pharmaceuticals, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Emergent Biosolutions, Inc.(1) Genomic Health, Inc.(1) PDL BioPharma, Inc. Progenics Pharmaceuticals, Inc.(1) Regeneron Pharmaceuticals, Inc.(1) SciClone Pharmaceuticals, Inc.(1) United Therapeutics Corp.(1) BUILDING PRODUCTS — 0.3% Gibraltar Industries, Inc.(1) NT Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value CAPITAL MARKETS — 1.4% Artio Global Investors, Inc. $ Calamos Asset Management, Inc., Class A Charles Schwab Corp. (The) Diamond Hill Investment Group, Inc. INTL FCStone, Inc.(1) Investment Technology Group, Inc.(1) Kohlberg Capital Corp. Pzena Investment Management, Inc., Class A Virtus Investment Partners, Inc.(1) Waddell & Reed Financial, Inc. CHEMICALS — 2.2% Ferro Corp.(1) Georgia Gulf Corp.(1) Innophos Holdings, Inc. Innospec, Inc.(1) Minerals Technologies, Inc. OM Group, Inc.(1) PolyOne Corp. Senomyx, Inc.(1) Sensient Technologies Corp. TPC Group, Inc.(1) COMMERCIAL BANKS — 4.4% Bank of the Ozarks, Inc. City National Corp. Columbia Banking System, Inc. Community Bank System, Inc. Enterprise Financial Services Corp. F.N.B. Corp. First Financial Bancorp First Financial Bankshares, Inc. First Midwest Bancorp, Inc. Independent Bank Corp. MainSource Financial Group, Inc. NBT Bancorp, Inc. Old National Bancorp PacWest Bancorp Signature Bank(1) Sterling Financial Corp.(1) Tompkins Financial Corp. Trustmark Corp. UMB Financial Corp. Umpqua Holdings Corp. Westamerica Bancorp. NT Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMERCIAL SERVICES AND SUPPLIES — 1.5% Consolidated Graphics, Inc.(1) $ G&K Services, Inc., Class A Herman Miller, Inc. Intersections, Inc. Knoll, Inc. Team, Inc.(1) Tetra Tech, Inc.(1) TRC Cos., Inc.(1) Viad Corp. COMMUNICATIONS EQUIPMENT — 1.1% Arris Group, Inc.(1) Brocade Communications Systems, Inc.(1) Comtech Telecommunications Corp. DG FastChannel, Inc.(1) Plantronics, Inc. Symmetricom, Inc.(1) COMPUTERS AND PERIPHERALS — 0.9% Cray, Inc.(1) QLogic Corp.(1) Rimage Corp. Synaptics, Inc.(1) CONSTRUCTION AND ENGINEERING — 1.7% EMCOR Group, Inc.(1) MasTec, Inc.(1) Michael Baker Corp.(1) MYR Group, Inc.(1) Primoris Services Corp. Sterling Construction Co., Inc.(1) URS Corp.(1) CONSTRUCTION MATERIALS† United States Lime & Minerals, Inc.(1) CONSUMER FINANCE — 2.0% Advance America Cash Advance Centers, Inc. Cash America International, Inc. First Cash Financial Services, Inc.(1) World Acceptance Corp.(1) CONTAINERS AND PACKAGING — 0.2% Boise, Inc. NT Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value DISTRIBUTORS — 0.3% Core-Mark Holding Co., Inc.(1) $ Pool Corp. DIVERSIFIED CONSUMER SERVICES — 1.4% Bridgepoint Education, Inc.(1) Coinstar, Inc.(1) CPI Corp. ITT Educational Services, Inc.(1) Lincoln Educational Services Corp. Mac-Gray Corp. Sotheby's Steiner Leisure, Ltd.(1) DIVERSIFIED FINANCIAL SERVICES — 0.7% Asta Funding, Inc. Compass Diversified Holdings Interactive Brokers Group, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 0.2% Vonage Holdings Corp.(1) ELECTRIC UTILITIES — 1.5% Central Vermont Public Service Corp. Empire District Electric Co. (The) Hawaiian Electric Industries, Inc. MGE Energy, Inc. UniSource Energy Corp. ELECTRICAL EQUIPMENT — 0.8% Belden, Inc. Powell Industries, Inc.(1) Ultralife Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.7% Anixter International, Inc. Coherent, Inc.(1) 55 Electro Scientific Industries, Inc.(1) FEI Co.(1) Insight Enterprises, Inc.(1) KEMET Corp.(1) Littelfuse, Inc. LoJack Corp.(1) Methode Electronics, Inc. NT Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Newport Corp.(1) $ Power-One, Inc.(1) Pulse Electronics Corp. Radisys Corp.(1) Richardson Electronics Ltd. Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 2.2% Complete Production Services, Inc.(1) Gulf Island Fabrication, Inc. Helix Energy Solutions Group, Inc.(1) ION Geophysical Corp.(1) OYO Geospace Corp.(1) SEACOR Holdings, Inc. Tesco Corp.(1) Tetra Technologies, Inc.(1) FOOD AND STAPLES RETAILING — 0.7% Ruddick Corp. Spartan Stores, Inc. SUPERVALU, Inc. FOOD PRODUCTS — 2.9% B&G Foods, Inc. Cal-Maine Foods, Inc. Darling International, Inc.(1) Dole Food Co., Inc.(1) Flowers Foods, Inc. Fresh Del Monte Produce, Inc. J&J Snack Foods Corp. Omega Protein Corp.(1) Overhill Farms, Inc.(1) Smart Balance, Inc.(1) TreeHouse Foods, Inc.(1) GAS UTILITIES — 1.8% Chesapeake Utilities Corp. Laclede Group, Inc. (The) Southwest Gas Corp. WGL Holdings, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 3.1% Align Technology, Inc.(1) Arthrocare Corp.(1) Cooper Cos., Inc. (The) Cynosure, Inc., Class A(1) NT Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value DynaVox, Inc., Class A(1) $ Greatbatch, Inc.(1) Haemonetics Corp.(1) Integra LifeSciences Holdings Corp.(1) Invacare Corp. Kensey Nash Corp.(1) RTI Biologics, Inc.(1) Thoratec Corp.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.7% American Dental Partners, Inc.(1) AMERIGROUP Corp.(1) Amsurg Corp.(1) Centene Corp.(1) Five Star Quality Care, Inc.(1) Healthspring, Inc.(1) Magellan Health Services, Inc.(1) Molina Healthcare, Inc.(1) PDI, Inc.(1) Providence Service Corp. (The)(1) PSS World Medical, Inc.(1) Team Health Holdings, Inc.(1) WellCare Health Plans, Inc.(1) HEALTH CARE TECHNOLOGY — 1.6% Computer Programs & Systems, Inc. HealthStream, Inc.(1) Omnicell, Inc.(1) Quality Systems, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.9% AFC Enterprises, Inc.(1) Ameristar Casinos, Inc. Monarch Casino & Resort, Inc.(1) Multimedia Games Holding Co., Inc.(1) Papa John's International, Inc.(1) PF Chang's China Bistro, Inc. Red Robin Gourmet Burgers, Inc.(1) Ruth's Hospitality Group, Inc.(1) Town Sports International Holdings, Inc.(1) HOUSEHOLD DURABLES — 0.5% American Greetings Corp., Class A CSS Industries, Inc. iRobot Corp.(1) NT Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value INDUSTRIAL CONGLOMERATES — 0.2% Seaboard Corp. 17 $ Standex International Corp. INSURANCE — 3.7% Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. American Safety Insurance Holdings Ltd.(1) Aspen Insurance Holdings Ltd. Endurance Specialty Holdings Ltd. FBL Financial Group, Inc., Class A Maiden Holdings Ltd. Meadowbrook Insurance Group, Inc. Montpelier Re Holdings Ltd. National Financial Partners Corp.(1) Selective Insurance Group, Inc. State Auto Financial Corp. United Fire & Casualty Co. Universal Insurance Holdings, Inc. INTERNET SOFTWARE AND SERVICES — 1.9% Ancestry.com, Inc.(1) Dice Holdings, Inc.(1) IAC/InterActiveCorp(1) Infospace, Inc.(1) j2 Global Communications, Inc. United Online, Inc. IT SERVICES — 2.8% Acxiom Corp.(1) CACI International, Inc., Class A(1) Cardtronics, Inc.(1) Convergys Corp.(1) CSG Systems International, Inc.(1) Dynamics Research Corp.(1) MAXIMUS, Inc. TeleTech Holdings, Inc.(1) LEISURE EQUIPMENT AND PRODUCTS — 1.2% Arctic Cat, Inc.(1) Brunswick Corp. JAKKS Pacific, Inc. Polaris Industries, Inc. NT Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value LIFE SCIENCES TOOLS AND SERVICES† Affymetrix, Inc.(1) $ MACHINERY — 3.5% Actuant Corp., Class A Alamo Group, Inc. Albany International Corp., Class A Briggs & Stratton Corp. Colfax Corp.(1) Hardinge, Inc. Hurco Cos., Inc.(1) Kadant, Inc.(1) L.B. Foster Co., Class A NACCO Industries, Inc., Class A Sauer-Danfoss, Inc.(1) Toro Co. (The) Trimas Corp.(1) Twin Disc, Inc. Wabtec Corp. MEDIA — 1.0% Arbitron, Inc. Global Sources Ltd.(1) John Wiley & Sons, Inc., Class A Journal Communications, Inc., Class A(1) LodgeNet Interactive Corp.(1) Madison Square Garden Co. (The), Class A(1) Sinclair Broadcast Group, Inc., Class A SuperMedia, Inc.(1) METALS AND MINING — 1.2% Endeavour Silver Corp.(1) Handy & Harman Ltd.(1) Hecla Mining Co.(1) MFC Industrial Ltd. Noranda Aluminum Holding Corp.(1) Silvercorp Metals, Inc. MULTI-UTILITIES — 0.4% Avista Corp. MULTILINE RETAIL — 0.6% Dillard's, Inc., Class A Dollar Tree, Inc.(1) OIL, GAS AND CONSUMABLE FUELS — 2.7% Callon Petroleum Co.(1) Cloud Peak Energy, Inc.(1) NT Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Contango Oil & Gas Co.(1) $ CVR Energy, Inc.(1) Panhandle Oil and Gas, Inc., Class A REX American Resources Corp.(1) Stone Energy Corp.(1) Targa Resources Corp. Toreador Resources Corp.(1) Vaalco Energy, Inc.(1) W&T Offshore, Inc. Western Refining, Inc.(1) PAPER AND FOREST PRODUCTS — 1.5% Buckeye Technologies, Inc. KapStone Paper and Packaging Corp.(1) Neenah Paper, Inc. P.H. Glatfelter Co. PERSONAL PRODUCTS — 0.9% Medifast, Inc.(1) Nature's Sunshine Products, Inc.(1) USANA Health Sciences, Inc.(1) PHARMACEUTICALS — 2.5% Acura Pharmaceuticals, Inc.(1) Cornerstone Therapeutics, Inc.(1) Depomed, Inc.(1) Endo Pharmaceuticals Holdings, Inc.(1) ISTA Pharmaceuticals, Inc.(1) Jazz Pharmaceuticals, Inc.(1) Medicines Co. (The)(1) Medicis Pharmaceutical Corp., Class A Obagi Medical Products, Inc.(1) Par Pharmaceutical Cos., Inc.(1) ViroPharma, Inc.(1) PROFESSIONAL SERVICES — 1.8% Barrett Business Services, Inc. Corporate Executive Board Co. (The) Exponent, Inc.(1) GP Strategies Corp.(1) ICF International, Inc.(1) Insperity, Inc. Mistras Group, Inc.(1) On Assignment, Inc.(1) NT Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value REAL ESTATE INVESTMENT TRUSTS (REITs) — 7.5% Agree Realty Corp. $ Ashford Hospitality Trust, Inc. BioMed Realty Trust, Inc. CBL & Associates Properties, Inc. Colonial Properties Trust CubeSmart Entertainment Properties Trust Equity LifeStyle Properties, Inc. Extra Space Storage, Inc. Home Properties, Inc. Lexington Realty Trust LTC Properties, Inc. Medical Properties Trust, Inc. Mid-America Apartment Communities, Inc. Mission West Properties, Inc. National Retail Properties, Inc. Post Properties, Inc. Potlatch Corp. PS Business Parks, Inc. Sovran Self Storage, Inc. Tanger Factory Outlet Centers Universal Health Realty Income Trust REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.2% FirstService Corp.(1) ROAD AND RAIL — 1.7% AMERCO, Inc.(1) Heartland Express, Inc. Knight Transportation, Inc. Old Dominion Freight Line, Inc.(1) Quality Distribution, Inc.(1) RailAmerica, Inc.(1) Vitran Corp., Inc.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.4% ASM International NV New York Shares Cabot Microelectronics Corp.(1) Cypress Semiconductor Corp.(1) Entegris, Inc.(1) Kulicke & Soffa Industries, Inc.(1) Lattice Semiconductor Corp.(1) LTX-Credence Corp.(1) Micrel, Inc. MKS Instruments, Inc. NT Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value OmniVision Technologies, Inc.(1) $ Photronics, Inc.(1) RF Micro Devices, Inc.(1) Rudolph Technologies, Inc.(1) Standard Microsystems Corp.(1) Teradyne, Inc.(1) Tessera Technologies, Inc.(1) Veeco Instruments, Inc.(1) SOFTWARE — 3.5% ACI Worldwide, Inc.(1) Aspen Technology, Inc.(1) Blackbaud, Inc. BroadSoft, Inc.(1) Cadence Design Systems, Inc.(1) CommVault Systems, Inc.(1) Magma Design Automation, Inc.(1) Manhattan Associates, Inc.(1) Monotype Imaging Holdings, Inc.(1) NetScout Systems, Inc.(1) Opnet Technologies, Inc. Progress Software Corp.(1) QAD, Inc., Class A(1) QAD, Inc., Class B(1) Renaissance Learning, Inc. TeleNav, Inc.(1) Websense, Inc.(1) SPECIALTY RETAIL — 4.3% Body Central Corp.(1) Cato Corp. (The), Class A Childrens Place Retail Stores, Inc. (The)(1) Express, Inc. Finish Line, Inc. (The), Class A GameStop Corp., Class A(1) Genesco, Inc.(1) Hibbett Sports, Inc.(1) Men's Wearhouse, Inc. (The) Monro Muffler Brake, Inc. Pier 1 Imports, Inc.(1) Select Comfort Corp.(1) Stage Stores, Inc. Ulta Salon Cosmetics & Fragrance, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 1.9% Delta Apparel, Inc.(1) Iconix Brand Group, Inc.(1) Oxford Industries, Inc. NT Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Perry Ellis International, Inc.(1) $ Quiksilver, Inc.(1) True Religion Apparel, Inc.(1) Warnaco Group, Inc. (The)(1) THRIFTS AND MORTGAGE FINANCE — 0.3% Brookline Bancorp., Inc. TrustCo Bank Corp. NY TRADING COMPANIES AND DISTRIBUTORS — 1.0% Applied Industrial Technologies, Inc. Beacon Roofing Supply, Inc.(1) DXP Enterprises, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 0.2% USA Mobility, Inc. TOTAL COMMON STOCKS (Cost $128,295,845) TEMPORARY CASH INVESTMENTS — 0.8% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $318,368), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $311,993) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $274,004), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $267,422) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,005,875) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $129,301,720) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. NT Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. NT Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Small Company Fund September 30, 2011 Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 98.9% AEROSPACE AND DEFENSE — 1.8% AAR Corp. $ AeroVironment, Inc.(1) Cubic Corp. Curtiss-Wright Corp. Esterline Technologies Corp.(1) Moog, Inc., Class A(1) Teledyne Technologies, Inc.(1) AIR FREIGHT AND LOGISTICS — 0.6% Atlas Air Worldwide Holdings, Inc.(1) Forward Air Corp. Hub Group, Inc., Class A(1) Park-Ohio Holdings Corp.(1) AIRLINES — 0.4% Alaska Air Group, Inc.(1) US Airways Group, Inc.(1) AUTO COMPONENTS — 0.5% American Axle & Manufacturing Holdings, Inc.(1) Spartan Motors, Inc. BEVERAGES — 0.3% Coca-Cola Bottling Co. Consolidated National Beverage Corp. BIOTECHNOLOGY — 2.8% Astex Pharmaceuticals(1) AVEO Pharmaceuticals, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Emergent Biosolutions, Inc.(1) Genomic Health, Inc.(1) PDL BioPharma, Inc. Progenics Pharmaceuticals, Inc.(1) Regeneron Pharmaceuticals, Inc.(1) SciClone Pharmaceuticals, Inc.(1) United Therapeutics Corp.(1) BUILDING PRODUCTS — 0.2% Gibraltar Industries, Inc.(1) Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value CAPITAL MARKETS — 1.4% Artio Global Investors, Inc. $ Calamos Asset Management, Inc., Class A Charles Schwab Corp. (The) Diamond Hill Investment Group, Inc. INTL FCStone, Inc.(1) Investment Technology Group, Inc.(1) Kohlberg Capital Corp. Pzena Investment Management, Inc., Class A Virtus Investment Partners, Inc.(1) Waddell & Reed Financial, Inc. CHEMICALS — 2.2% Ferro Corp.(1) Georgia Gulf Corp.(1) Innophos Holdings, Inc. Innospec, Inc.(1) Minerals Technologies, Inc. OM Group, Inc.(1) PolyOne Corp. Senomyx, Inc.(1) Sensient Technologies Corp. TPC Group, Inc.(1) COMMERCIAL BANKS — 4.4% Bank of the Ozarks, Inc. City National Corp. Columbia Banking System, Inc. Community Bank System, Inc. Enterprise Financial Services Corp. F.N.B. Corp. First Financial Bancorp First Financial Bankshares, Inc. First Midwest Bancorp., Inc. Independent Bank Corp. MainSource Financial Group, Inc. NBT Bancorp, Inc. Old National Bancorp. PacWest Bancorp. Signature Bank(1) Sterling Financial Corp.(1) Tompkins Financial Corp. Trustmark Corp. UMB Financial Corp. Umpqua Holdings Corp. Westamerica Bancorp. Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMERCIAL SERVICES AND SUPPLIES — 1.5% Consolidated Graphics, Inc.(1) $ G&K Services, Inc., Class A Herman Miller, Inc. Intersections, Inc. Knoll, Inc. Team, Inc.(1) Tetra Tech, Inc.(1) TRC Cos., Inc.(1) Viad Corp. COMMUNICATIONS EQUIPMENT — 1.1% Arris Group, Inc.(1) Brocade Communications Systems, Inc.(1) Comtech Telecommunications Corp. DG FastChannel, Inc.(1) Plantronics, Inc. Symmetricom, Inc.(1) COMPUTERS AND PERIPHERALS — 0.9% Cray, Inc.(1) QLogic Corp.(1) Rimage Corp. Synaptics, Inc.(1) CONSTRUCTION AND ENGINEERING — 1.7% EMCOR Group, Inc.(1) MasTec, Inc.(1) Michael Baker Corp.(1) MYR Group, Inc.(1) Primoris Services Corp. Sterling Construction Co., Inc.(1) URS Corp.(1) CONSTRUCTION MATERIALS† United States Lime & Minerals, Inc.(1) CONSUMER FINANCE — 1.9% Advance America Cash Advance Centers, Inc. Cash America International, Inc. First Cash Financial Services, Inc.(1) World Acceptance Corp.(1) CONTAINERS AND PACKAGING — 0.2% Boise, Inc. Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value DISTRIBUTORS — 0.3% Core-Mark Holding Co., Inc.(1) $ Pool Corp. DIVERSIFIED CONSUMER SERVICES — 1.5% Bridgepoint Education, Inc.(1) Coinstar, Inc.(1) CPI Corp. ITT Educational Services, Inc.(1) Lincoln Educational Services Corp. Mac-Gray Corp. Sotheby's Steiner Leisure, Ltd.(1) DIVERSIFIED FINANCIAL SERVICES — 0.7% Asta Funding, Inc. Compass Diversified Holdings Interactive Brokers Group, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 0.2% Vonage Holdings Corp.(1) ELECTRIC UTILITIES — 1.5% Central Vermont Public Service Corp. Empire District Electric Co. (The) Hawaiian Electric Industries, Inc. MGE Energy, Inc. UniSource Energy Corp. ELECTRICAL EQUIPMENT — 0.8% Belden, Inc. Powell Industries, Inc.(1) Ultralife Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.7% Anixter International, Inc. Coherent, Inc.(1) Electro Scientific Industries, Inc.(1) FEI Co.(1) Insight Enterprises, Inc.(1) KEMET Corp.(1) Littelfuse, Inc. LoJack Corp.(1) Methode Electronics, Inc. Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Newport Corp.(1) $ Power-One, Inc.(1) Pulse Electronics Corp. Radisys Corp.(1) Richardson Electronics Ltd. Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 2.2% Complete Production Services, Inc.(1) Gulf Island Fabrication, Inc. Helix Energy Solutions Group, Inc.(1) ION Geophysical Corp.(1) OYO Geospace Corp.(1) SEACOR Holdings, Inc. Tesco Corp.(1) Tetra Technologies, Inc.(1) FOOD AND STAPLES RETAILING — 0.7% Ruddick Corp. Spartan Stores, Inc. SUPERVALU, Inc. FOOD PRODUCTS — 2.9% B&G Foods, Inc. Cal-Maine Foods, Inc. Darling International, Inc.(1) Dole Food Co., Inc.(1) Flowers Foods, Inc. Fresh Del Monte Produce, Inc. J&J Snack Foods Corp. Omega Protein Corp.(1) Overhill Farms, Inc.(1) Smart Balance, Inc.(1) TreeHouse Foods, Inc.(1) GAS UTILITIES — 1.6% Chesapeake Utilities Corp. Laclede Group, Inc. (The) Southwest Gas Corp. WGL Holdings, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 3.0% Align Technology, Inc.(1) Arthrocare Corp.(1) Cooper Cos., Inc. (The) Cynosure, Inc., Class A(1) Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value DynaVox, Inc., Class A(1) $ Greatbatch, Inc.(1) Haemonetics Corp.(1) Integra LifeSciences Holdings Corp.(1) Invacare Corp. Kensey Nash Corp.(1) RTI Biologics, Inc.(1) Thoratec Corp.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.8% American Dental Partners, Inc.(1) AMERIGROUP Corp.(1) Amsurg Corp.(1) Centene Corp.(1) Five Star Quality Care, Inc.(1) Healthspring, Inc.(1) Magellan Health Services, Inc.(1) Molina Healthcare, Inc.(1) PDI, Inc.(1) Providence Service Corp. (The)(1) PSS World Medical, Inc.(1) Team Health Holdings, Inc.(1) WellCare Health Plans, Inc.(1) HEALTH CARE TECHNOLOGY — 1.5% Computer Programs & Systems, Inc. HealthStream, Inc.(1) Omnicell, Inc.(1) Quality Systems, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.9% AFC Enterprises, Inc.(1) Ameristar Casinos, Inc. Monarch Casino & Resort, Inc.(1) Multimedia Games Holding Co., Inc.(1) Papa John's International, Inc.(1) PF Chang's China Bistro, Inc. Red Robin Gourmet Burgers, Inc.(1) Ruth's Hospitality Group, Inc.(1) Town Sports International Holdings, Inc.(1) HOUSEHOLD DURABLES — 0.5% American Greetings Corp., Class A CSS Industries, Inc. iRobot Corp.(1) Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value INDUSTRIAL CONGLOMERATES — 0.2% Seaboard Corp. 42 $ Standex International Corp. INSURANCE — 3.7% Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. American Safety Insurance Holdings Ltd.(1) Aspen Insurance Holdings Ltd. Endurance Specialty Holdings Ltd. FBL Financial Group, Inc., Class A Maiden Holdings Ltd. Meadowbrook Insurance Group, Inc. Montpelier Re Holdings Ltd. National Financial Partners Corp.(1) Selective Insurance Group, Inc. State Auto Financial Corp. United Fire & Casualty Co. Universal Insurance Holdings, Inc. INTERNET SOFTWARE AND SERVICES — 1.9% Ancestry.com, Inc.(1) Dice Holdings, Inc.(1) IAC/InterActiveCorp(1) Infospace, Inc.(1) j2 Global Communications, Inc. United Online, Inc. IT SERVICES — 2.8% Acxiom Corp.(1) CACI International, Inc., Class A(1) Cardtronics, Inc.(1) Convergys Corp.(1) CSG Systems International, Inc.(1) Dynamics Research Corp.(1) MAXIMUS, Inc. TeleTech Holdings, Inc.(1) LEISURE EQUIPMENT AND PRODUCTS — 1.2% Arctic Cat, Inc.(1) Brunswick Corp. JAKKS Pacific, Inc. Polaris Industries, Inc. Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value LIFE SCIENCES TOOLS AND SERVICES† Affymetrix, Inc.(1) $ MACHINERY — 3.6% Actuant Corp., Class A Alamo Group, Inc. Albany International Corp., Class A Briggs & Stratton Corp. Colfax Corp.(1) Hardinge, Inc. Hurco Cos., Inc.(1) Kadant, Inc.(1) L.B. Foster Co., Class A NACCO Industries, Inc., Class A Sauer-Danfoss, Inc.(1) Toro Co. (The) Trimas Corp.(1) Twin Disc, Inc. Wabtec Corp. MEDIA — 1.1% Arbitron, Inc. Global Sources Ltd.(1) John Wiley & Sons, Inc., Class A Journal Communications, Inc., Class A(1) LodgeNet Interactive Corp.(1) Madison Square Garden Co. (The), Class A(1) Sinclair Broadcast Group, Inc., Class A SuperMedia, Inc.(1) METALS AND MINING — 1.2% Endeavour Silver Corp.(1) Handy & Harman Ltd.(1) Hecla Mining Co.(1) MFC Industrial Ltd. Noranda Aluminum Holding Corp.(1) Silvercorp Metals, Inc. MULTI-UTILITIES — 0.4% Avista Corp. MULTILINE RETAIL — 0.6% Dillard's, Inc., Class A Dollar Tree, Inc.(1) OIL, GAS AND CONSUMABLE FUELS — 2.7% Callon Petroleum Co.(1) Cloud Peak Energy, Inc.(1) Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Contango Oil & Gas Co.(1) $ CVR Energy, Inc.(1) Panhandle Oil and Gas, Inc., Class A REX American Resources Corp.(1) Stone Energy Corp.(1) Targa Resources Corp. Toreador Resources Corp.(1) Vaalco Energy, Inc.(1) W&T Offshore, Inc. Western Refining, Inc.(1) PAPER AND FOREST PRODUCTS — 1.5% Buckeye Technologies, Inc. KapStone Paper and Packaging Corp.(1) Neenah Paper, Inc. P.H. Glatfelter Co. PERSONAL PRODUCTS — 0.9% Medifast, Inc.(1) Nature's Sunshine Products, Inc.(1) USANA Health Sciences, Inc.(1) PHARMACEUTICALS — 2.5% Acura Pharmaceuticals, Inc.(1) Cornerstone Therapeutics, Inc.(1) Depomed, Inc.(1) Endo Pharmaceuticals Holdings, Inc.(1) ISTA Pharmaceuticals, Inc.(1) Jazz Pharmaceuticals, Inc.(1) Medicines Co. (The)(1) Medicis Pharmaceutical Corp., Class A Obagi Medical Products, Inc.(1) Par Pharmaceutical Cos., Inc.(1) ViroPharma, Inc.(1) PROFESSIONAL SERVICES — 1.8% Barrett Business Services, Inc. Corporate Executive Board Co. (The) Exponent, Inc.(1) GP Strategies Corp.(1) ICF International, Inc.(1) Insperity, Inc. Mistras Group, Inc.(1) On Assignment, Inc.(1) Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value REAL ESTATE INVESTMENT TRUSTS (REITs) — 7.5% Agree Realty Corp. $ Ashford Hospitality Trust, Inc. BioMed Realty Trust, Inc. CBL & Associates Properties, Inc. Colonial Properties Trust CubeSmart Entertainment Properties Trust Equity LifeStyle Properties, Inc. Extra Space Storage, Inc. Home Properties, Inc. Lexington Realty Trust LTC Properties, Inc. Medical Properties Trust, Inc. Mid-America Apartment Communities, Inc. Mission West Properties, Inc. National Retail Properties, Inc. Post Properties, Inc. Potlatch Corp. PS Business Parks, Inc. Sovran Self Storage, Inc. Tanger Factory Outlet Centers Universal Health Realty Income Trust REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.2% FirstService Corp.(1) ROAD AND RAIL — 1.8% AMERCO, Inc.(1) Heartland Express, Inc. Knight Transportation, Inc. Old Dominion Freight Line, Inc.(1) Quality Distribution, Inc.(1) RailAmerica, Inc.(1) Vitran Corp., Inc.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.4% ASM International NV New York Shares Cabot Microelectronics Corp.(1) Cypress Semiconductor Corp.(1) Entegris, Inc.(1) Kulicke & Soffa Industries, Inc.(1) Lattice Semiconductor Corp.(1) LTX-Credence Corp.(1) Micrel, Inc. MKS Instruments, Inc. Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value OmniVision Technologies, Inc.(1) $ Photronics, Inc.(1) RF Micro Devices, Inc.(1) Rudolph Technologies, Inc.(1) Standard Microsystems Corp.(1) Teradyne, Inc.(1) Tessera Technologies, Inc.(1) Veeco Instruments, Inc.(1) SOFTWARE — 3.4% ACI Worldwide, Inc.(1) Aspen Technology, Inc.(1) Blackbaud, Inc. BroadSoft, Inc.(1) Cadence Design Systems, Inc.(1) CommVault Systems, Inc.(1) Magma Design Automation, Inc.(1) Manhattan Associates, Inc.(1) Monotype Imaging Holdings, Inc.(1) NetScout Systems, Inc.(1) Opnet Technologies, Inc. Progress Software Corp.(1) QAD, Inc., Class A(1) QAD, Inc., Class B(1) Renaissance Learning, Inc. TeleNav, Inc.(1) Websense, Inc.(1) SPECIALTY RETAIL — 4.2% Body Central Corp.(1) Cato Corp. (The), Class A Childrens Place Retail Stores, Inc. (The)(1) Express, Inc. Finish Line, Inc. (The), Class A GameStop Corp., Class A(1) Genesco, Inc.(1) Hibbett Sports, Inc.(1) Men's Wearhouse, Inc. (The) Monro Muffler Brake, Inc. Pier 1 Imports, Inc.(1) Select Comfort Corp.(1) Stage Stores, Inc. Ulta Salon Cosmetics & Fragrance, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 1.9% Delta Apparel, Inc.(1) Iconix Brand Group, Inc.(1) Oxford Industries, Inc. Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Perry Ellis International, Inc.(1) $ Quiksilver, Inc.(1) True Religion Apparel, Inc.(1) Warnaco Group, Inc. (The)(1) THRIFTS AND MORTGAGE FINANCE — 0.3% Brookline Bancorp., Inc. Trustco Bank Corp. NY TOBACCO — 0.3% Vector Group Ltd. TRADING COMPANIES AND DISTRIBUTORS — 1.0% Applied Industrial Technologies, Inc. Beacon Roofing Supply, Inc.(1) DXP Enterprises, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 0.1% USA Mobility, Inc. TOTAL COMMON STOCKS (Cost $224,818,124) TEMPORARY CASH INVESTMENTS — 1.3% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $882,225), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $864,560) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $759,289), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $741,051) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,787,382) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $227,605,506) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Small Company - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Strategic Inflation Opportunities Fund September 30, 2011 Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares/ Principal Amount Value U.S. TREASURY SECURITIES— 38.3% U.S. Treasury Inflation Indexed Notes, 0.625%, 4/15/13(1) $ $ U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/13(1) U.S. Treasury Inflation Indexed Notes, 2.00%, 1/15/14(1) U.S. Treasury Inflation Indexed Notes, 1.25%, 4/15/14(1) U.S. Treasury Inflation Indexed Notes, 2.00%, 7/15/14(1) U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/15(1) U.S. Treasury Inflation Indexed Notes, 0.50%, 4/15/15(1) U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15(1) U.S. Treasury Inflation Indexed Notes, 2.00%, 1/15/16(1) U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/16(1) U.S. Treasury Inflation Indexed Notes, 2.50%, 7/15/16(1) U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/18(1) TOTAL U.S. TREASURY SECURITIES (Cost $36,469,104) COMMON STOCKS — 17.9% CHEMICALS — 0.6% Agrium, Inc. CF Industries Holdings, Inc. Monsanto Co. Mosaic Co. (The) Potash Corp. of Saskatchewan, Inc. ENERGY EQUIPMENT AND SERVICES — 2.1% Baker Hughes, Inc. Diamond Offshore Drilling, Inc. Ensco plc ADR Gasfrac Energy Services, Inc.(2) Halliburton Co. Nabors Industries Ltd.(2) National Oilwell Varco, Inc. Oceaneering International, Inc. Patterson-UTI Energy, Inc. Schlumberger Ltd. Tidewater, Inc. Weatherford International Ltd.(2) HOTELS, RESTAURANTS AND LEISURE — 0.1% Wyndham Worldwide Corp. METALS AND MINING — 3.2% Allied Nevada Gold Corp.(2) AuRico Gold, Inc.(2) B2Gold Corp.(2) Barrick Gold Corp. BHP Billiton Ltd. ADR Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Canaco Resources, Inc.(2) $ Detour Gold Corp.(2) Fortescue Metals Group Ltd. Franco-Nevada Corp. Freeport-McMoRan Copper & Gold, Inc. Goldcorp, Inc. New York Shares Ivanhoe Mines Ltd.(2) Kinross Gold Corp. New York Shares Newmont Mining Corp. Osisko Mining Corp.(2) Randgold Resources Ltd. ADR Silver Wheaton Corp. Tahoe Resources, Inc.(2) Teck Resources Ltd. Vale SA ADR Yamana Gold, Inc. New York Shares OIL, GAS AND CONSUMABLE FUELS — 7.2% Alpha Natural Resources, Inc.(2) Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Cameco Corp. Canadian Natural Resources Ltd. Canadian Oil Sands Ltd. Celtic Exploration Ltd.(2) Chesapeake Energy Corp. Chevron Corp. CNOOC Ltd. ADR ConocoPhillips Devon Energy Corp. Encana Corp. EOG Resources, Inc. Exxon Mobil Corp. Forest Oil Corp.(2) Hess Corp. Marathon Oil Corp. Marathon Petroleum Corp. Newfield Exploration Co.(2) Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Pinecrest Energy, Inc.(2) Pioneer Natural Resources Co. Range Resources Corp. Southern Union Co. SouthGobi Resources Ltd.(2) Southwestern Energy Co.(2) Spectra Energy Corp. Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Suncor Energy, Inc. $ Sunoco, Inc. Talisman Energy, Inc. Talisman Energy, Inc., New York shares TransCanada Corp. Valero Energy Corp. Williams Cos., Inc. (The) Zodiac Exploration, Inc.(2) PAPER AND FOREST PRODUCTS† Domtar Corp. REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.4% Alstria Office REIT-AG American Campus Communities, Inc. Annaly Capital Management, Inc. Boardwalk Real Estate Investment Trust DDR Corp. Dexus Property Group Equity LifeStyle Properties, Inc. Extra Space Storage, Inc. Frasers Centrepoint Trust General Growth Properties, Inc. Goodman Group GPT Group Hammerson plc HCP, Inc. Health Care REIT, Inc. Japan Real Estate Investment Corp. 13 Link Real Estate Investment Trust (The) Mapletree Industrial Trust Nippon Building Fund, Inc. 13 ProLogis, Inc. Public Storage RioCan Real Estate Investment Trust Shaftesbury plc Simon Property Group, Inc. Strategic Hotels & Resorts, Inc.(2) Taubman Centers, Inc. UDR, Inc. Unibail-Rodamco SE Ventas, Inc. Weyerhaeuser Co. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 1.1% Ayala Land, Inc. BR Malls Participacoes SA Brookfield Office Properties, Inc. Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares/ Principal Amount Value Castellum AB $ Cheung Kong Holdings Ltd. China Overseas Land & Investment Ltd. Country Garden Holdings Co. DLF Ltd. Global Logistic Properties Ltd.(2) Growthpoint Properties Ltd. Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. PSP Swiss Property AG(2) SM Prime Holdings, Inc. Sobha Developers Ltd. Sumitomo Realty & Development Co. Ltd. Sun Hung Kai Properties Ltd. TRADING COMPANIES AND DISTRIBUTORS — 0.1% Noble Group Ltd. WIRELESS TELECOMMUNICATION SERVICES — 0.1% American Tower Corp., Class A(2) TOTAL COMMON STOCKS (Cost $20,338,270) COMMODITY ETFs — 9.9% iShares S&P GSCI Commodity Indexed Trust(2) PowerShares DB Agriculture Fund(2) PowerShares DB Commodity Index Tracking Fund(2) TOTAL COMMODITY ETFs (Cost $10,309,881) CORPORATE BONDS — 3.1% AUTOMOBILES — 0.2% Daimler Finance North America LLC, 6.50%, 11/15/13(1) $ Ford Motor Credit Co. LLC, 5.00%, 5/15/18(1) BEVERAGES — 0.1% Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/20(1) PepsiCo, Inc., 0.80%, 8/25/14 CHEMICALS — 0.1% Ashland, Inc., 9.125%, 6/1/17(1) CF Industries, Inc., 6.875%, 5/1/18 Dow Chemical Co. (The), 5.90%, 2/15/15(1) Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value COMMERCIAL BANKS — 0.1% Bank of Nova Scotia, 2.375%, 12/17/13(1) $ $ Capital One Financial Corp., 2.125%, 7/15/14 CONSUMER FINANCE — 0.1% Credit Suisse (New York), 5.50%, 5/1/14(1) HSBC Finance Corp., 6.375%, 11/27/12(1) DIVERSIFIED FINANCIAL SERVICES — 0.3% Ally Financial, Inc., 8.30%, 2/12/15(1) Citigroup, Inc., 6.00%, 12/13/13(1) General Electric Capital Corp., 2.10%, 1/7/14(1) Goldman Sachs Group, Inc. (The), 3.625%, 2/7/16(1) Morgan Stanley, 5.625%, 9/23/19(1) UBS AG (Stamford Branch), 2.25%, 8/12/13(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.3% AT&T, Inc., 4.85%, 2/15/14(1) CenturyLink, Inc., Series L, 7.875%, 8/15/12(1) Cincinnati Bell, Inc., 8.25%, 10/15/17(1) Frontier Communications Corp., 6.25%, 1/15/13(1) Windstream Corp., 7.875%, 11/1/17(1) ELECTRIC UTILITIES — 0.1% AES Corp. (The), 9.75%, 4/15/16(1) FOOD PRODUCTS† Tyson Foods, Inc., 6.85%, 4/1/16(1) GAS UTILITIES† Plains All American Pipeline LP / PAA Finance Corp., 4.25%, 9/1/12(1) HEALTH CARE PROVIDERS AND SERVICES — 0.2% DaVita, Inc., 6.375%, 11/1/18(1) Express Scripts, Inc., 6.25%, 6/15/14(1) Universal Health Services, Inc., 7.125%, 6/30/16(1) HOTELS, RESTAURANTS AND LEISURE — 0.1% Wyndham Worldwide Corp., 6.00%, 12/1/16(1) IT SERVICES — 0.1% International Business Machines Corp., 1.95%, 7/22/16 MEDIA — 0.4% CCO Holdings LLC/CCO Holdings Capital Corp., 7.25%, 10/30/17 Comcast Corp., 5.30%, 1/15/14(1) CSC Holdings LLC, 8.50%, 4/15/14(1) Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value DISH DBS Corp., 7.00%, 10/1/13(1) $ $ NBCUniversal Media LLC, 2.10%, 4/1/14(1) Qwest Corp., 8.875%, 3/15/12(1) Viacom, Inc., 4.375%, 9/15/14(1) METALS AND MINING — 0.2% ArcelorMittal, 5.375%, 6/1/13(1) Barrick Gold Corp., 2.90%, 5/30/16 Freeport-McMoRan Copper & Gold, Inc., 8.375%, 4/1/17(1) MULTI-UTILITIES — 0.2% Calpine Corp., 7.25%, 10/15/17(1)(3) CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19(1) Commonwealth Edison Co., 1.625%, 1/15/14(1) DTE Energy Co., 1.03%, 6/3/13(1) OIL, GAS AND CONSUMABLE FUELS — 0.3% Anadarko Petroleum Corp., 5.95%, 9/15/16(1) Canadian Natural Resources Ltd., 5.15%, 2/1/13(1) Cenovus Energy, Inc., 4.50%, 9/15/14(1) Newfield Exploration Co., 6.875%, 2/1/20(1) Peabody Energy Corp., 7.375%, 11/1/16(1) Peabody Energy Corp., 6.50%, 9/15/20(1) PERSONAL PRODUCTS — 0.1% Procter & Gamble Co. (The), 0.70%, 8/15/14(1) PHARMACEUTICALS — 0.1% Sanofi, 1.20%, 9/30/14 Valeant Pharmaceuticals International, 6.50%, 7/15/16(1)(3) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.1% Developers Diversified Realty Corp., 5.375%, 10/15/12(1) ERP Operating LP, 5.20%, 4/1/13(1) Reckson Operating Partnership LP, 6.00%, 3/31/16(1) Ventas Realty LP / Ventas Capital Corp., 6.75%, 4/1/17(1) TEXTILES, APPAREL AND LUXURY GOODS† Gap, Inc. (The), 5.95%, 4/12/21(1) TOTAL CORPORATE BONDS (Cost $2,970,354) Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value COMMERCIAL MORTGAGE-BACKED SECURITIES(4) — 2.3% Banc of America Commercial Mortgage, Inc., Series 2004-1, Class A4 SEQ, 4.76%, 11/10/39(1) $ $ Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42(1) Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 10/10/11(1) Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 10/10/11(1) Greenwich Capital Commercial Funding Corp., Series 2004-GG1, Class B, VRN, 5.43%, 10/10/11(1) Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A3 SEQ, 4.57%, 8/10/42(1) Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 10/10/11(1) GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 10/10/11(1) GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39(1) LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31(1) LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36(1) LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.50%, 10/15/11(1) LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 10/15/11(1) LB-UBS Commercial Mortgage Trust, Series 2005-C1, Class AJ SEQ, 4.81%, 2/15/40(1) LB-UBS Commercial Mortgage Trust, Series 2005-C3, Class AJ SEQ, 4.84%, 7/15/40(1) LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 10/15/11(1) LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 10/15/11(1) Morgan Stanley Capital I, Series 2001-T5, Class A4 SEQ, 6.39%, 10/15/35(1) Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41(1) Wachovia Bank Commercial Mortgage Trust, Series 2005-C20, Class A6A, VRN, 5.11%, 10/15/11(1) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,170,757) Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Principal Amount Value COLLATERALIZED MORTGAGE OBLIGATIONS(4) — 2.3% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 2.1% ABN Amro Mortgage Corp., Series 2003-6, Class 1A4, 5.50%, 5/25/33 $ $ Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19(1) Bear Stearns Adjustable Rate Mortgage Trust, Series 2006-1, Class A1, VRN, 2.52%, 10/25/11 Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.32%, 10/25/11(1) Countrywide Home Loan Mortgage Pass-Through Trust, Series 2003-35, Class 1A3 SEQ, 5.00%, 9/25/18(1) Countrywide Home Loan Mortgage Pass-Through Trust, Series 2004-5, Class 2A4, 5.50%, 5/25/34 JP Morgan Mortgage Trust, Series 2005-A6, Class 7A1, VRN, 2.73%, 10/25/11(1) MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33(1) PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 6.14%, 10/18/11 Residential Funding Mortgage Securities I, Series 2006-S10, Class 2A1 SEQ, 5.50%, 10/25/21(1) Wamu Mortgage Pass-Through Certificates, Series 2003-S11, Class 3A5, 5.95%, 11/25/33(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-2, Class 1A1 SEQ, 5.50%, 4/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-5, Class 1A1, 5.00%, 5/25/20 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-6, Class A1 SEQ, 5.25%, 8/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.35%, 10/25/11(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 1A1, VRN, 2.76%, 10/25/11(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR2, Class 2A2, VRN, 2.74%, 10/25/11 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2006-3, Class A9 SEQ, 5.50%, 3/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-9, Class 1A15 SEQ, 6.00%, 8/25/36(1) Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares/ Principal Amount Value Wells Fargo Mortgage-Backed Securities Trust, Series 2006-9, Class 1A9 SEQ, 6.00%, 8/25/36(1) $ $ Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR1, Class 2A2 SEQ, VRN, 5.39%, 10/25/11(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR19, Class A1, VRN, 5.45%, 10/25/11(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2007-3, Class 3A1, 5.50%, 4/25/22 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.06%, 10/25/11 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.2% FHLMC, Series 2824, Class LB SEQ, 4.50%, 7/15/24 NCUA Guaranteed Notes, Series 2010-C1, Class A2 SEQ, 2.90%, 10/29/20 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $2,153,826) COMMERCIAL PAPER(5) — 2.1% Crown Point Capital Co. LLC, 0.233%, 10/7/11(1)(3) Lexington Parker Capital, 0.233%, 10/7/11(1)(3) TOTAL COMMERCIAL PAPER (Cost $1,999,923) TEMPORARY CASH INVESTMENTS SEGREGATED FOR FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS — 26.1% FHLB, Discount Notes, 0.101%, 10/12/11(1)(5) FHLB, Discount Notes, 0.112%, 11/10/11(1)(5) U.S. Treasury Bills, 0.071%, 10/27/11(1) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS SEGREGATED FOR FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS (Cost $24,924,982) Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) TOTAL INVESTMENT SECURITIES — 102.0% (Cost $101,337,097) OTHER ASSETS AND LIABILITIES — (2.0)% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) AUD for JPY Westpac Banking Corp. 10/28/11 $ $ ) CHF for EUR Barclays Bank plc 10/28/11 ) AUD for USD Westpac Banking Corp. 10/28/11 ) AUD for USD Westpac Banking Corp. 10/28/11 ) AUD for USD UBS AG 10/28/11 ) BRL for USD Barclays Bank plc 10/28/11 ) BRL for USD Barclays Bank plc 10/28/11 ) BRL for USD Barclays Bank plc 10/28/11 ) CAD for USD Barclays Bank plc 10/28/11 ) CAD for USD Barclays Bank plc 10/28/11 ) CAD for USD Barclays Bank plc 10/28/11 ) CAD for USD HSBC Bank plc 10/28/11 ) CAD for USD Westpac Banking Corp. 10/28/11 ) CAD for USD Barclays Bank plc 10/28/11 ) CLP for USD Barclays Bank plc 10/28/11 ) CLP for USD Barclays Bank plc 10/28/11 ) CNY for USD HSBC Bank plc 10/28/11 CNY for USD HSBC Bank plc 10/28/11 CNY for USD HSBC Bank plc 10/28/11 ) CNY for USD HSBC Bank plc 10/28/11 CNY for USD HSBC Bank plc 10/28/11 ) CNY for USD HSBC Bank plc 10/28/11 ) COP for USD Barclays Bank plc 10/28/11 ) COP for USD Barclays Bank plc 10/28/11 ) EUR for USD Westpac Banking Corp. 10/28/11 ) EUR for USD Barclays Bank plc 10/28/11 ) EUR for USD Barclays Bank plc 10/28/11 ) GBP for USD Westpac Banking Corp. 10/28/11 (9 ) HKD for USD Westpac Banking Corp. 10/28/11 84 HKD for USD Westpac Banking Corp. 10/28/11 9 IDR for USD UBS AG 10/28/11 ) IDR for USD UBS AG 10/28/11 ) IDR for USD UBS AG 10/28/11 ) ILS for USD UBS AG 10/28/11 ) ILS for USD UBS AG 10/28/11 ) ILS for USD UBS AG 10/28/11 ) ILS for USD UBS AG 10/28/11 ) INR for USD UBS AG 10/28/11 ) INR for USD UBS AG 10/28/11 ) INR for USD UBS AG 10/28/11 ) Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) INR for USD UBS AG 10/28/11 ) JPY for USD Barclays Bank plc 10/28/11 JPY for USD HSBC Bank plc 10/28/11 ) KRW for USD HSBC Bank plc 10/28/11 ) KRW for USD HSBC Bank plc 10/28/11 ) KRW for USD HSBC Bank plc 10/28/11 ) KRW for USD HSBC Bank plc 10/28/11 ) MXN for USD Barclays Bank plc 10/28/11 ) MXN for USD Barclays Bank plc 10/28/11 ) MXN for USD Barclays Bank plc 10/28/11 ) MXN for USD Barclays Bank plc 10/28/11 ) MXN for USD Barclays Bank plc 10/28/11 ) MXN for USD Barclays Bank plc 10/28/11 ) MYR for USD Westpac Banking Corp. 10/28/11 ) MYR for USD Westpac Banking Corp. 10/28/11 ) MYR for USD Westpac Banking Corp. 10/28/11 ) NOK for USD Deutsche Bank AG 10/28/11 ) NZD for USD Westpac Banking Corp. 10/28/11 ) NZD for USD Westpac Banking Corp. 10/28/11 ) NZD for USD Westpac Banking Corp. 10/28/11 ) PHP for USD Westpac Banking Corp. 10/28/11 ) PHP for USD Westpac Banking Corp. 10/28/11 ) PLN for USD Deutsche Bank AG 10/28/11 ) RUB for USD UBS AG 10/28/11 ) RUB for USD UBS AG 10/28/11 ) RUB for USD UBS AG 10/28/11 ) RUB for USD UBS AG 10/28/11 ) SEK for USD Westpac Banking Corp. 10/28/11 ) SEK for USD HSBC Bank plc 10/28/11 ) SEK for USD UBS AG 10/28/11 ) SGD for USD HSBC Bank plc 10/28/11 ) THB for USD Westpac Banking Corp. 10/28/11 ) THB for USD Westpac Banking Corp. 10/28/11 ) THB for USD Westpac Banking Corp. 10/28/11 ) TRY for USD Deutsche Bank AG 10/28/11 ) TWD for USD HSBC Bank plc 10/28/11 ) TWD for USD HSBC Bank plc 10/28/11 ) TWD for USD HSBC Bank plc 10/28/11 ) TWD for USD HSBC Bank plc 10/28/11 ) $ $ ) (Value on Settlement Date $32,452,614) Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) JPY for AUD Westpac Banking Corp. 10/28/11 $ $ EUR for CHF Barclays Bank plc 10/28/11 CAD for USD Westpac Banking Corp. 10/28/11 CHF for USD UBS AG 10/28/11 CHF for USD Barclays Bank plc 10/28/11 CHF for USD Barclays Bank plc 10/28/11 CNY for USD HSBC Bank plc 10/28/11 Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) CZK for USD Deutsche Bank AG 10/31/11 $ $ CZK for USD Deutsche Bank AG 10/31/11 55 5 EUR for USD UBS AG 10/28/11 EUR for USD HSBC Bank plc 10/28/11 GBP for USD HSBC Bank plc 10/28/11 GBP for USD Westpac Banking Corp. 10/28/11 GBP for USD Barclays Bank plc 10/28/11 HUF for USD Deutsche Bank AG 10/28/11 57 10 HUF for USD Deutsche Bank AG 10/28/11 JPY for USD Westpac Banking Corp. 10/28/11 ) JPY for USD Westpac Banking Corp. 10/28/11 JPY for USD Westpac Banking Corp. 10/28/11 ) NOK for USD Westpac Banking Corp. 10/28/11 NOK for USD Barclays Bank plc 10/28/11 PEN for USD Barclays Bank plc 10/28/11 ZAR for USD Deutsche Bank AG 10/28/11 $ $ (Value on Settlement Date $5,784,955) TOTAL RETURN SWAP AGREEMENTS Counterparty Notional Amount Floating Rate Referenced Index Pay/Receive Total Return of Referenced Index Fixed Rate Termination Date Value Bank of America N.A. $ U.S. CPI Urban Consumers NSA Index Receive % 8/30/13 $ Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive % 1/21/16 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 8/4/13 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 8/31/13 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 9/6/13 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 1/11/16 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive % 5/13/16 ) $ ) Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Notes to Schedule of Investments ADR - American Depositary Receipt AUD - Australian Dollar BRL - Brazilian Real CAD - Canadian Dollar CHF - Swiss Franc CLP - Chilean Peso CNY - Chinese Yuan COP - Colombian Peso CPI - Consumer Price Index CZK - Czech Koruna DB - Deutsche Bank ETF - Exchange-Traded Fund EUR - Euro FHLB - Federal Home Loan Bank FHLMC - Federal Home Loan Mortgage Corporation GBP - British Pound GSCI - Goldman Sachs Commodities Index HKD - Hong Kong Dollar HUF - Hungarian Forint IDR - Indonesian Rupiah ILS - Israeli Shekel INR - Indian Rupee JPY - Japanese Yen KRW - Korea Won LB-UBS - Lehman Brothers, Inc. - UBS AG MASTR - Mortgage Asset Securitization Transactions, Inc. MXN - Mexican Peso MYR - Malaysian Ringgit NCUA - National Credit Union Administration NOK - Norwegian Krone NSA - Not Seasonally Adjusted NZD - New Zealand Dollar PEN - Peruvian Nuevo Sol PHHMC - PHH Mortgage Corporation PHP - Philippine Peso PLN - Polish Zloty RUB - Russian Rouble SEK - Swedish Krona SEQ - Sequential Payer SGD - Singapore Dollar THB - Thai Baht TRY - Turkish Lira TWD - Taiwanese Dollar USD - United States Dollar VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. ZAR - South African Rand † Category is less than 0.05% of total net assets. Security, or a portion thereof, has been segregated for forward foreign currency exchange contracts and/or swap agreements. At the period end, the aggregate value of securities pledged was $35,498,000. Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Non-income producing. Security was purchased under Rule 144A or Section 4(2) of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $2,133,273, which represented 2.2% of total net assets. Final maturity date indicated, unless otherwise noted. The rate indicated is the yield to maturity at purchase. Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Investments in open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities U.S. Treasury Securities — $ — Domestic Common Stocks $ — Foreign Common Stocks — Commodity ETFs — — Corporate Bonds — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Commercial Paper — — Temporary Cash Investments Segregated For Forward Foreign Currency Exchange Contracts — Total Value of Investment Securities $ $ — Other Financial Instruments Swap Agreements — $ ) — Forward Foreign Currency Exchange Contracts — ) — Total Unrealized Gain (Loss) on Other Financial Instruments — $ ) — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Utilities Fund September 30, 2011 Utilities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value COMMON STOCKS — 99.2% ALTERNATIVE CARRIERS — 0.3% Neutral Tandem, Inc.(1) $ COMMUNICATIONS EQUIPMENT — 0.3% QUALCOMM, Inc. ELECTRIC UTILITIES — 23.6% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Portland General Electric Co. PPL Corp. Progress Energy, Inc. Southern Co. UniSource Energy Corp. GAS UTILITIES — 12.4% AGL Resources, Inc. Atmos Energy Corp. Laclede Group, Inc. (The) National Fuel Gas Co. Nicor, Inc. Northwest Natural Gas Co. ONEOK, Inc. Questar Corp. Southwest Gas Corp. UGI Corp. INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 1.0% AES Corp. (The)(1) Constellation Energy Group, Inc. NRG Energy, Inc.(1) INTEGRATED TELECOMMUNICATION SERVICES — 28.8% AT&T, Inc. BCE, Inc. CenturyLink, Inc. France Telecom SA ADR Frontier Communications Corp. HickoryTech Corp. Utilities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Telefonica SA ADR $ Verizon Communications, Inc. Windstream Corp. INTERNET SOFTWARE AND SERVICES — 0.4% j2 Global Communications, Inc. MULTI-UTILITIES — 23.6% Alliant Energy Corp. Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. MDU Resources Group, Inc. NiSource, Inc. NSTAR PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy Xcel Energy, Inc. OIL AND GAS EXPLORATION AND PRODUCTION — 2.0% Energen Corp. QEP Resources, Inc. OIL AND GAS STORAGE AND TRANSPORTATION — 0.7% Williams Cos., Inc. (The) WIRELESS TELECOMMUNICATION SERVICES — 6.1% America Movil SAB de CV Series L ADR MetroPCS Communications, Inc.(1) NII Holdings, Inc.(1) Sprint Nextel Corp.(1) Telephone & Data Systems, Inc. USA Mobility, Inc. Vodafone Group plc ADR TOTAL COMMON STOCKS (Cost $232,898,811) TEMPORARY CASH INVESTMENTS — 1.2% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/14, valued at $969,572), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $950,158) Utilities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) Shares Value Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/39, valued at $834,464), in a joint trading account at 0.01%, dated 9/30/11, due 10/3/11 (Delivery value $814,421) $ SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,095,071) TOTAL INVESTMENT SECURITIES — 100.4% (Cost $235,993,882) OTHER ASSETS AND LIABILITIES — (0.4)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Utilities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Utilities - Schedule of Investments SEPTEMBER 30, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of September 30, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: November 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: November 28, 2011 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: November 28, 2011
